
	

114 HR 4435 IH: Comprehensive Behavioral Health Reform and Recovery Act of 2016
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4435
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Gene Green of Texas (for himself, Ms. DeGette, Mr. Kennedy, Ms. Matsui, Mr. Tonko, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Ways and Means, Education and the Workforce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve access to mental health and substance use disorder prevention, treatment, crisis, and
			 recovery services.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Comprehensive Behavioral Health Reform and Recovery Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Strengthening and Investing in SAMHSA Programs
					Sec. 101. Assistant Secretary for Mental Health and Substance Use Disorders.
					Sec. 102. Office of Chief Medical Officer.
					Sec. 103. Independent audit of SAMHSA.
					Sec. 104. Center for Behavioral Health Statistics and Quality.
					Sec. 105. Innovation grants.
					Sec. 106. Demonstration grants.
					Sec. 107. Early intervention and treatment in childhood.
					Sec. 108. Block grants.
					Sec. 109. Children’s recovery from trauma.
					Sec. 110. Garrett Lee Smith Memorial Act reauthorization.
					Sec. 111. National Suicide Prevention Lifeline Program.
					Sec. 112. Adult suicide prevention.
					Sec. 113. Peer review and advisory councils.
					Sec. 114. Adult trauma.
					Sec. 115. Reducing the stigma of serious mental illness.
					Sec. 116. Report on mental health and substance abuse treatment in the States.
					Sec. 117. Mental health first aid training grants.
					Sec. 118. Acute care bed registry grant for States.
					Sec. 119. Older adult mental health grants.
					Title II—Interagency Serious Mental Illness Coordinating Committee
					Sec. 201. Interagency Serious Mental Illness Coordinating Committee.
					Title III—Communications between individuals, families, and providers 
					Sec. 301. Clarification of circumstances under which disclosure of protected health information of
			 mental illness patients is permitted.
					Sec. 302. Development and dissemination of model training programs.
					Sec. 303. Modernizing privacy protections.
					Sec. 304. Improving communication with individuals, families, and providers.
					Title IV—Improving Medicaid and Medicare Mental Health Services
					Subtitle A—Medicaid Provisions
					Sec. 401. Enhanced Medicaid coverage relating to certain mental health services.
					Sec. 402. Extension and expansion of demonstration programs to improve community mental health
			 services.
					Sec. 403. Terms for extension and expansion of Medicaid emergency psychiatric demonstration
			 project.
					Sec. 404. Community-based mental health services Medicaid option for children in or at risk of
			 psychiatric residential treatment.
					Sec. 405. Expansion of CMMI authority to support major mental illness projects in Medicaid.
					Sec. 406. Medicaid data and reporting.
					Sec. 407. At-risk youth Medicaid protection.
					Subtitle B—Medicare Provisions
					Sec. 411. Elimination of 190-day lifetime limit on coverage of inpatient psychiatric hospital
			 services under Medicare.
					Sec. 412. Modifications to Medicare discharge planning requirements.
					Subtitle C—Provisions Related to Medicaid and Medicare
					Sec. 421. Reports on Medicaid and Medicare part D formulary and appeals practices with respect to
			 coverage of mental health drugs.
					Title V—Strengthening the Behavioral Health Workforce and Improving Access to Care
					Sec. 501. Nationwide workforce strategy.
					Sec. 502. Report on best practices for peer-support specialist programs, training, and
			 certification.
					Sec. 503. Advisory Council on Graduate Medical Education.
					Sec. 504. Telepsychiatry and primary care provider training grant program.
					Sec. 505. Liability protections for health care professional volunteers at community health centers
			 and federally qualified community behavioral health clinics.
					Sec. 506. Minority Fellowship Program.
					Sec. 507. National Health Service Corps.
					Sec. 508. SAMHSA grant program for development and implementation of curricula for continuing
			 education on serious mental illness.
					Sec. 509. Peer professional workforce development grant program.
					Sec. 510. Demonstration grant program to recruit, train, and professionally support psychiatric
			 physicians in Indian health programs.
					Sec. 511. Education and training on eating disorders for health professionals.
					Sec. 512. Primary and behavioral health care integration grant programs.
					Sec. 513. Health professions competencies to address racial, ethnic, sexual, and gender minority
			 behavioral health disparities.
					Sec. 514. Behavioral health crisis systems.
					Sec. 515. Mental health in schools.
					Sec. 516. Examining mental health care for children.
					Sec. 517. Reporting compliance study.
					Sec. 518. Strengthening connections to community care demonstration grant program.
					Sec. 519. Assertive community treatment grant program for individuals with serious mental illness.
					Sec. 520. Improving mental and behavioral health on college campuses.
					Sec. 521. Inclusion of occupational therapists in National Health Service Corps program.
					Title VI—Improving Mental Health Research and Coordination 
					Sec. 601. Increase in funding for certain research.
					Title VII—Behavioral Health Information Technology 
					Sec. 701. Extension of health information technology assistance for behavioral and mental health
			 and substance abuse.
					Sec. 702. Extension of eligibility for Medicare and Medicaid health information technology
			 implementation assistance.
					Title VIII—Making Parity Work
					Sec. 801. Strengthening parity in mental health and substance use disorder benefits.
					Sec. 802. Report on investigations regarding parity in mental health and substance use disorder
			 benefits.
					Sec. 803. GAO study on preventing discriminatory coverage limitations for individuals with serious
			 mental illness and substance use disorders.
					Sec. 804. Report to Congress on Federal assistance to State insurance regulators regarding mental
			 health parity enforcement.
					Title IX—Substance abuse
					Subtitle A—Prevention
					Sec. 901. Practitioner education.
					Sec. 902. Co-prescribing opioid overdose reversal drugs grant program.
					Sec. 903. Opioid overdose reversal co-prescribing guidelines.
					Sec. 904. Surveillance capacity building.
					Subtitle B—Crisis
					Sec. 921. Grants to support syringe exchange programs.
					Sec. 922. Grant program to reduce drug overdose deaths.
					Subtitle C—Treatment
					Sec. 931. Expansion of patient limits under waiver.
					Sec. 932. Definitions.
					Sec. 933. Evaluation by assistant Secretary for planning and evaluation.
					Sec. 934. Reauthorization of residential treatment programs for pregnant and postpartum women.
					Sec. 935. Pilot program grants for State substance abuse agencies.
					Sec. 936. Evidence-based opioid and heroin treatment and interventions demonstration.
					Sec. 937. Adolescent treatment and recovery services demonstration grant program.
					Sec. 938. Study on treatment infrastructure.
					Sec. 939. Substance use disorder professional loan repayment program.
					Subtitle D—Recovery
					Sec. 951. National youth recovery initiative.
					Sec. 952. Grants to enhance and expand recovery support services.
				
			IStrengthening and Investing in SAMHSA Programs
			101.Assistant Secretary for Mental Health and Substance Use Disorders
 (a)In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended— (1)in subsection (c)(1), by adding at the end the following: The Administrator shall be selected from individuals who have appropriate education and experience. The Administrator shall also be the Assistant Secretary for Mental Health and Substance Abuse.;
 (2)in subsection (d)— (A)by striking The Secretary and all that follows through (1) supervise the functions and inserting the following:
							
 (1) Secretary’s authoritiesThe Secretary, acting through the Administrator, shall— (A)supervise the functions;
 (B)by moving the indentation of each of paragraphs (2) through (18) 2 ems to the right and redesignating such paragraphs as subparagraphs (B) through (R), respectively; and
 (3)by adding at the end the following:  (2)Assistant Secretary’s authoritiesThe Assistant Secretary for Mental Health and Substance Abuse shall—
 (A)serve as the effective and visible advocate for individuals with, or at risk for, mental illness and substance use disorders within the Department of Health and Human Services and with other departments, agencies, and instrumentalities of the Federal Government;
 (B)assist the Secretary in all matters pertaining to issues that impact the prevention, treatment, and recovery of individuals with mental illness or substance use disorders;
 (C)coordinate Federal programs and activities related to promoting mental health and preventing substance abuse;
 (D)coordinate activities with Federal entities to implement and build awareness of programs providing benefits affecting individuals with mental illness or substance use disorders;
 (E)promote and coordinate research, treatment, and services across departments, agencies, organizations, and individuals with respect to prevention, treatment, and recovery support research and programs for individuals with, or at risk for, substance use disorders or mental illness;
 (F)coordinate functions within the Department of Health and Human Services— (i)to improve the treatment of, and related services to, individuals with substance use disorders or mental illness;
 (ii)to improve substance misuse and abuse prevention and mental health promotion services; (iii)to ensure access to effective, evidence-based treatment for individuals with mental illnesses and individuals with a substance use disorder;
 (iv)to ensure that grant programs of the Department adhere to scientific standards for individuals with mental illness or substance use disorders; and
 (v)to support the development and implementation of initiatives to encourage individuals to pursue careers (especially in underserved areas and populations) as psychiatrists, psychologists, psychiatric nurse practitioners, clinical social workers, physician assistants, peer support specialists, and other licensed or certified mental health and substance abuse professionals;
 (G)within the Department of Health and Human Services, coordinate all programs and activities relating to—
 (i)the prevention of, and treatment and recovery for, mental health or substance use disorders; or (ii)the reduction of homelessness among individuals with mental illness or substance use disorders;
 (H)across the Federal Government, in conjunction with the Interagency Serious Mental Illness Coordinating Committee under section 501A—
 (i)review all programs and activities relating to the prevention of, or treatment or rehabilitation for, mental illness or substance use disorders;
 (ii)identify any such programs and activities that are duplicative; (iii)identify any such programs and activities that are not evidence-based, effective, or efficient; and
 (iv)formulate recommendations for expanding, coordinating, eliminating, and improving programs and activities identified pursuant to subparagraph (B) or (C) and merging such programs and activities into other, successful programs and activities; and
 (I)identify evidence-based best practices across the Federal Government for treatment and services for those with mental health and substance use disorders by reviewing practices for efficiency, effectiveness, quality, coordination, and cost effectiveness..
 (b)Prioritization of integration of services, early diagnosis, intervention, and workforce developmentIn carrying out the duties described in section 501(d)(2) of the Public Health Service Act, as added by subsection (a), the Assistant Secretary shall prioritize—
 (1)the integration of mental health, substance use, and physical health services for the purpose of diagnosing, preventing, treating, or providing rehabilitation for mental illness or substance use disorders, including any such services provided through the justice system (including departments of correction) or other entities other than the Department of Health and Human Services;
 (2)crisis intervention for, early diagnosis and intervention services for the prevention of, and treatment and rehabilitation for, serious mental illness, serious emotional disturbance, or substance use disorders; and
 (3)workforce development for— (A)appropriate treatment of serious mental illness, serious emotional disturbance, or substance use disorders; and
 (B)research activities that advance scientific and clinical understandings of these disorders, including the development and implementation of a continuing nationwide strategy to increase the psychiatric workforce with psychiatrists, child and adolescent psychiatrists, psychologists, psychiatric nurse practitioners, clinical social workers, peer support specialists, and other licensed or certified mental health or substance abuse professionals.
 (c)Requirements and restrictions on authority To award grantsIn awarding any grant or financial assistance, the Administrator of the Substance Abuse and Mental Health Services Administration, and any agency or official within such Administration, shall comply with the following:
 (1)Any program to be funded shall be demonstrated— (A)in the case of an ongoing program, to be effective; and
 (B)in the case of a new program, to have the prospect of being effective. (2)The programs and activities to be funded shall, as appropriate, use evidence-based best practices or emerging evidence-based practices that are translational and can be expanded or replicated to other States, local communities, agencies, tribes, or through the Medicaid program under title XIX of the Social Security Act.
 (3)An application for the grant or financial assistance shall include, as applicable, a scientific justification based on previously demonstrated models, the number of individuals to be served, the population to be targeted, what objective outcomes measures will be used, and details on how the program or activity to be funded can be replicated and by whom.
 (4)Applicants shall be evaluated and selected through a blind, peer-review process by individuals with expertise appropriate to the grant or other financial assistance, such as health care providers with professional experience in mental health or substance abuse research or treatment.
 (5)The Secretary shall adopt a policy that ensures that any member of a peer review group does not have a conflict of interest with respect to any program or grant to be reviewed.
 (6)Award recipients may be periodically reviewed and audited at the discretion of the Inspector General of the Department of Health and Human Services or the Comptroller General of the United States to ensure that—
 (A)the best scientific method for both services and data collection is being followed; and (B)Federal funds are being used as required by the conditions of the award.
 (7)Award recipients that fail an audit or fail to provide information pursuant to an audit shall have their awards terminated or shall be placed on a corrective action plan to address the issues raised in the audit findings.
 (d)DefinitionIn this Act, except as inconsistent with the provisions of this Act, the term Assistant Secretary means the Assistant Secretary for Mental Health and Substance Use Disorders. 102.Office of Chief Medical Officer (a)In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended—
 (1)by redesignating subsections (g) through (o) as subsections (h) through (p), respectively; and (2)by inserting after subsection (f) the following:
						
 (g)Chief Medical OfficeThe Administrator shall establish within the Administration a Chief Medical Office, to be headed by a Chief Medical Officer, who shall be a psychiatrist. The Chief Medical Office shall be staffed by mental health and substance abuse providers..
 (b)Conforming changesTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended— (1)in subsections (e)(3)(C) and (f)(2)(C)(iii) of section 501, by striking subsection (k) and inserting subsection (l); and
 (2)in section 508(p), by striking 501(k) and inserting 501(l). 103.Independent audit of SAMHSA (a)In generalThe Secretary shall enter into an contract or cooperative agreement with an external, independent entity to conduct a full assessment and review of the Substance Abuse and Mental Health Services Administration (in this section referred to as SAMHSA).
 (b)ReportThe contract or cooperative agreement under subsection (a) shall require that, not later than 18 months after the date of enactment of this Act, the external, independent entity will submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the findings and conclusion of the assessment and review.
 (c)TopicsThe assessment and review conducted pursuant to subsection (a), and the report submitted pursuant to subsection (b), shall address each of the following:
 (1)Whether the mission of SAMHSA is appropriate. (2)Whether the program authority of SAMHSA is appropriate.
 (3)Whether SAMHSA has adequate staffing, including technical expertise, to fulfill its mission. (4)Whether SAMHSA is funded appropriately.
 (5)The efficacy of the programs funded by SAMHSA. (6)Whether funding is being spent in a way that effectively supports and promotes the authorities vested by section 501(d) of the Public Health Service Act, as amended by section 101 of this Act.
 (7)Whether SAMHSA’s focus on recovery is appropriate. (8)Additional steps SAMHSA can take to fulfill its charge of leading public health efforts to advance the behavioral health of the Nation and reduce the impact of substance abuse and mental illness on the Nation’s communities.
 (9)Whether standards for SAMHSA’s grant programs are effective. (10)Whether standards for SAMHSA’s appointment of peer-review panels to evaluate grant applications is appropriate.
 (11)How SAMHSA serves individuals with mental illness, serious mental illness, serious emotional disturbance, or substance use disorders, and individuals with co-occurring conditions.
 104.Center for Behavioral Health Statistics and QualityTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended— (1)in section 501(b) (42 U.S.C. 290aa(b)), by adding at the end the following:
					
 (4)The Center for Behavioral Health Statistics and Quality.; (2)in section 502(a)(1) (42 U.S.C. 290aa–1(a)(1))—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting and; and
 (C)by inserting after subparagraph (D) the following:  (E)the Center for Behavioral Health Statistics and Quality.; and
 (3)in part B (42 U.S.C. 290bb et seq.) by adding at the end the following new subpart:  4Center for Behavioral Health Statistics and Quality 520L.Center for Behavioral Health Statistics and Quality (a)EstablishmentThere is established in the Administration a Center for Behavioral Health Statistics and Quality (in this section referred to as the Center). The Center shall be headed by a Director (in this section referred to as the Director) appointed by the Secretary from among individuals with extensive experience and academic qualifications in research and analysis in behavioral health care or related fields.
 (b)DutiesThe Director of the Center shall— (1)coordinate the Administration’s integrated data strategy by coordinating—
 (A)surveillance and data collection (including that authorized by section 505); (B)evaluation;
 (C)statistical and analytic support; (D)service systems research; and
 (E)performance and quality information systems; (2)maintain operation of the National Registry of Evidence-Based Programs and Practices to provide for the evaluation and dissemination to the Administration of the evidence-based practices and services delivery models of grantees and other interested parties;
 (3)recommend a core set of measurement standards for grant programs administered by the Administration; and
 (4)lead evaluation efforts for the grant programs, contracts, and collaborative agreements of the Administration.
 (c)Biannual report to CongressNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Director of the Center shall submit to Congress a report on the quality of services furnished through grant programs of the Administration, including applicable measures of outcomes for individuals and public outcomes such as—
 (1)the number of patients screened positive for unhealthy alcohol use who receive brief counseling as appropriate; the number of patients screened positive for tobacco use and receiving smoking cessation interventions; the number of patients with a new diagnosis of major depressive episode who are assessed for suicide risk; the number of patients screened positive for clinical depression with a documented follow-up plan; and the number of patients with a documented pain assessment that have a follow-up treatment plan when pain is present; and satisfaction with care;
 (2)the incidence and prevalence of substance use and mental disorders; the number of suicide attempts and suicide completions; overdoses seen in emergency rooms resulting from alcohol and drug use; emergency room boarding; overdose deaths; emergency psychiatric hospitalizations; new criminal justice involvement while in treatment; stable housing; and rates of involvement in employment, education, and training; and
 (3)such other measures for outcomes of services as the Director may determine. (d)Staffing CompositionThe staff of the Center may include individuals with advanced degrees and field expertise as well as clinical and research experience in mental and substance use disorders such as—
 (1)professionals with clinical and research expertise in the prevention and treatment of, and recovery from, substance use and mental disorders;
 (2)professionals with training and expertise in statistics or research and survey design and methodologies; and
 (3)other related fields in the social and behavioral sciences, as specified by relevant position descriptions.
 (e)Grants and contractsIn carrying out the duties established in subsection (b), the Director may make grants to and enter into contracts and cooperative agreements with public and nonprofit private entities.
 (f)DefinitionIn this section, the term emergency room boarding means the practice of admitting patients to an emergency department and holding such patients in the department until inpatient psychiatric beds become available..
				105.Innovation grants
 (a)In generalThe Assistant Secretary, acting through the Substance Abuse and Mental Health Services Administration, shall award grants to State and local governments, tribes and tribal organizations, educational institutions, and nonprofit organizations for expanding a model that has been scientifically demonstrated to show promise, but would benefit from further applied research, for—
 (1)enhancing the screening, diagnosis, and treatment of mental illness and serious mental illness; or (2)integrating or coordinating physical, mental health, and substance use services.
 (b)DurationA grant under this section shall be for a period of not less than 3 years and not more than 5 years.
 (c)LimitationsOf the amounts made available for carrying out this section for a fiscal year, not less than one-third shall be awarded for screening, diagnosis, treatment, or services, as described in subsection (a), for individuals (or subpopulations of individuals) who are below the age of 18 when activities funded through the grant award are initiated.
 (d)GuidelinesAs a condition on receipt of an award under this section, an applicant shall agree to adhere to any requirements or guidelines issued by the Secretary on research designs and data collection.
 (e)TerminationThe Secretary may terminate any award under this section upon a determination that— (1)the recipient is not providing information requested by the Secretary in connection with the award; or
 (2)there is a clear failure in the effectiveness of the recipient’s programs or activities funded through the award.
 (f)ReportingAs a condition on receipt of an award under this section, an applicant shall agree— (1)to report to the Secretary the results of programs and activities funded through the award; and
 (2)to include in such reporting any relevant data requested by the Secretary. (g)Authorization of appropriationsFor the purpose of providing grants under this section, there is authorized to be appropriated $40,000,000 for each of fiscal years 2017 through 2021.
				106.Demonstration grants
 (a)GrantsThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Substance Abuse and Mental Health Services Administration, shall award grants to States, counties, local governments, tribes and tribal organizations, educational institutions, and private nonprofit organizations for the expansion, replication, or scaling of evidence-based programs across a wider area to enhance effective screening, early diagnosis, intervention, and treatment with respect to mental illness, serious mental illness, and serious emotional disturbance, primarily by—
 (1)applied delivery of care, including training staff in effective evidence-based treatment; and (2)integrating models of care across specialties and jurisdictions.
 (b)DurationA grant under this section shall be for a period of not less than 3 years and not more than 5 years.
 (c)LimitationsOf the amounts made available for carrying out this section for a fiscal year— (1)not less than half shall be awarded for screening, diagnosis, intervention, and treatment, as described in subsection (a), for individuals (or subpopulations of individuals) who are below the age of 26 when activities funded through the grant award are initiated;
 (2)no amounts shall be made available for any program or project that is not evidence-based; (3)no amounts shall be made available for primary prevention; and
 (4)no amounts shall be made available solely for the purpose of expanding facilities or increasing staff at an existing program, although funds may be so used by an existing program if such an expansion or increase is needed to support the implementation of a new program under this section.
 (d)TerminationThe Secretary may terminate any award under this section upon a determination that— (1)the recipient is not providing information requested by the Secretary in connection with the award; or
 (2)there is a clear failure in the effectiveness of the recipient’s programs or activities funded through the award.
 (e)ReportingAs a condition on receipt of an award under this section, an applicant shall agree— (1)to report to the Secretary the results of programs and activities funded through the award; and
 (2)to include in such reporting any relevant data requested by the Secretary. (f)Authorization of appropriationsFor the purpose of providing grants under this section, there is authorized to be appropriated $80,000,000 for each of fiscal years 2017 through 2021.
				107.Early intervention and treatment in childhood
 (a)GrantsThe Secretary of Health and Human Services (in this Act referred to as the Secretary), acting through the Substance Abuse and Mental Health Services Administration, shall— (1)award grants to eligible entities to initiate and undertake, for eligible children, early childhood intervention and treatment programs, and specialized preschool and elementary school programs, with the goal of preventing chronic and serious mental illness and serious emotional disturbance;
 (2)award grants to not more than 3 eligible entities for studying the longitudinal outcomes of programs funded under paragraph (1) on eligible children who were treated 5 or more years prior to the enactment of this Act; and
 (3)ensure that programs and activities funded through grants under this subsection are based on a sound scientific model that shows evidence and promise and can be replicated in other settings.
 (b)Eligible entities and childrenIn this section: (1)Eligible entityThe term eligible entity means a nonprofit institution that—
 (A)is accredited by State mental health, education, or human services agencies, as applicable, for the treatment or education of children from 0 to 12 years of age; and
 (B)provides services that include early childhood intervention and specialized preschool and elementary school programs focused on children whose primary need is a social or emotional disability (in addition to any learning disability).
 (2)Eligible childThe term eligible child means a child who is at least 0 years old and not more than 12 years old— (A)whose primary need is a social and emotional disability (in addition to any learning disability);
 (B)who is at risk of developing serious mental illness and/or may show early signs of mental illness; and
 (C)who could benefit from early childhood intervention and specialized preschool or elementary school programs with the goal of preventing or treating chronic and serious mental illness.
 (c)ApplicationAn eligible entity seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)Use of funds for early childhood intervention and treatment programsAn eligible entity shall use amounts awarded under a grant under subsection (a)(1) to carry out the following activities:
 (1)Deliver (or facilitate) for eligible children treatment and education, early childhood intervention, and specialized preschool and elementary school programs, including the provision of medically based child care and early education services.
 (2)Treat and educate eligible children, including startup, curricula development, operating and capital needs, staff and equipment, assessment and intervention services, administration and medication requirements, enrollment costs, collaboration with primary care providers and psychiatrists, other related services to meet emergency needs of children, and communication with families and medical professionals concerning the children.
 (3)Develop and implement other strategies to address identified treatment and educational needs of eligible children that have reliable and valid evaluation modalities built into assess outcomes based on sound scientific metrics.
 (e)Use of funds for longitudinal studyIn conducting a study on longitudinal outcomes through a grant under subsection (a)(2), an eligible entity shall include an analysis of—
 (1)the individuals treated and educated; (2)the success of such treatment and education in—
 (A)avoiding the onset of serious emotional disturbance and serious mental illness; or (B)the preparation of such children for the care and management of serious emotional disturbance and serious mental illness;
 (3)any evidence-based best practices generally applicable as a result of such treatment and educational techniques used with such children; and
 (4)the ability of programs to be replicated as a best practice model of intervention. (f)RequirementsIn carrying out this section, the Secretary shall ensure that each entity receiving a grant under subsection (a) maintains a written agreement with the Secretary, and provides regular written reports, as required by the Secretary, regarding the quality, efficiency, and effectiveness of intervention and treatment for eligible children preventing or treating the development and onset of serious mental illness or serious emotional disturbance.
				(g)Amount of awards
 (1)Amounts for early childhood intervention and treatment programsThe amount of an award to an eligible entity under subsection (a)(1) shall be not more than $600,000 per fiscal year.
 (2)Amounts for longitudinal studyThe total amount of an award to an eligible entity under subsection (a)(2) (for one or more fiscal years) shall be not less than $1,000,000 and not greater than $2,000,000.
 (h)Project termsThe period of a grant— (1)for awards under subsection (a)(1), shall be not less than 3 fiscal years and not more than 5 fiscal years; and
 (2)for awards under subsection (a)(2), shall be not more than 5 fiscal years. (i)Matching fundsThe Secretary may not award a grant under this section to an eligible entity unless the eligible entity agrees, with respect to the costs to be incurred by the eligible entity in carrying out the activities described in subparagraph (D), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount equal to not less than 10 percent of Federal funds provided in the grant.
 (j)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2017 through 2021.
				108.Block grants
 (a)Best practices in clinical care modelsSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
					
 (c)Best practices in clinical care modelsThe Substance Abuse and Mental Health Services Administration, acting in collaboration with the Director of the National Institute of Mental Health, shall require States to obligate at least 5 percent of the amounts appropriated for a fiscal year under subsection (a) to support evidence-based programs that address the needs of individuals with early serious mental illness or serious emotional disturbance, including psychotic disorders, regardless of the age of individual onset. Such models shall translate evidence-based interventions and best available science into systems of care, such as through models such as—
 (1)the Recovery After an Initial Schizophrenia Episode research project of the National Institute of Mental Health; and
 (2)the North American Prodrome Longitudinal Study.. (b)Additional program requirements (1)Integrated servicesSubsection (b)(1) of section 1912 of the Public Health Service Act (42 U.S.C. 300x–1(b)(1)) is amended—
 (A)by striking The plan provides and inserting:  (A)The plan provides; 
 (B)in subparagraph (A), as inserted by paragraph (1), in the second sentence, by striking health and mental health services and inserting integrated physical and mental health services; (C)in such subparagraph (A), by striking The plan shall include through the period at the end and inserting The plan shall integrate and coordinate services to maximize the efficiency, effectiveness, quality, coordination, and cost effectiveness of those services and programs to produce the best possible outcomes for those with serious mental illness or serious emotional disturbance.; and
 (D)by adding at the end the following new subparagraph:  (B)The plan shall include a separate description of case management services and provide for activities leading to improved outcomes, such as reduction of rates of suicides, suicide attempts, substance abuse, overdose deaths, emergency hospitalizations, incarceration, crimes, arrest, victimization, homelessness, joblessness, medication nonadherence, and education and vocational programs drop outs. The plan must also include a detailed list of services available for individuals with serious mental illness or serious emotional disturbance in each county or county equivalent.
 (C)The plan shall include a separate description of active programs that seek to engage individuals with serious mental illness in proactively making their own health care decisions and enhancing communication among themselves, their families, and their treatment providers by allowing for early intervention by reducing legal proceedings related to involuntary treatment. Such programs may include services that help develop psychiatric advanced directives..
 (2)Data collection systemSubsection (b)(2) of section 1912 of the Public Health Service Act (42 U.S.C. 300x–1(b)(2)) is amended—
 (A)by striking The plan contains an estimate of and inserting the following:  The plan contains—(A)an estimate of; (B)in subparagraph (A), as inserted by paragraph (1), by inserting , such as reductions in homelessness, emergency hospitalization, incarceration, and unemployment after targets;
 (C)in such subparagraph, by striking the period at the end and inserting ; and; and (D)by adding at the end the following new subparagraph:
							
 (B)an agreement by the State to report to the Secretary such data as may be required by the Secretary concerning—
 (i)comprehensive community mental health services in the State; and (ii)public health outcomes for persons with serious mental illness or serious emotional disturbance in the State, such as rates of suicides, suicide attempts, substance abuse, overdose deaths, emergency hospitalizations, incarceration, crimes, arrest, victimization, homelessness, joblessness, medication nonadherence, and education and vocational programs drop outs..
 (3)Implementation of planSubsection (d)(1) of section 1912 of the Public Health Service Act (42 U.S.C. 300x–1(d)(1)) is amended—
 (A)by striking Except as provided and inserting:  (A)Except as provided; and
 (B)by adding at the end the following new subparagraph:  (B)For individuals receiving treatment through funds awarded under a grant under section 1911, a State shall include in the State plan for the first year beginning after the date of the enactment of this subparagraph and each subsequent year, a de-individualized report, containing information that is de-identified, on the services provided to those individuals, including—
 (i)outcomes and the overall cost of such treatment provided; and (ii)county or county equivalent level data on such population, such as overall costs and raw number data on rates of involuntary commitment orders, suicides, suicide attempts, substance abuse, overdose deaths, emergency hospitalizations, incarceration, crimes, arrest, victimization, homelessness, joblessness, medication nonadherence, and education and vocational programs drop outs..
 (c)Incentives for State-Based outcome measuresSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
					
						(c)Incentives for state-Based outcome measures
 (1)In generalIn addition to the amounts made available under subsection (a) for each fiscal year, the Secretary shall provide to each State that meets the conditions under paragraph (2) by the end of the first quarter of the subsequent fiscal year, an equally divided share of the funding under paragraph (3).
 (2)ConditionsThe Secretary shall define the conditions under which a State is eligible to receive the additional amount under paragraph (1).
 (3)Authorization of AppropriationsFor purposes of this subsection, there is authorized to be appropriated $25,000,000 for each of fiscal years 2017 through 2021. Any amounts made available under paragraph (1) shall be in addition to the State’s block grant allocation..
 (d)Evidence-Based services delivery modelsSection 1912 of the Public Health Service Act (42 U.S.C. 300x–1) is amended by adding at the end the following new subsection:
					
						(e)Expansion of models
 (1)In generalTaking into account the results of evaluations of block grant programs, the Secretary may, as part of the program of block grants under this subpart, provide for expanded use across the Nation of evidence-based service delivery models by providers funded under such block grants, so long as—
 (A)the Secretary determines that such expansion will— (i)result in more effective use of funds under such block grants without reducing the quality of care; or
 (ii)improve the quality of patient care without significantly increasing spending; (B)the Secretary determines that such expansion would improve the quality of patient care; and
 (C)the Secretary determines that the change will— (i)significantly reduce severity and duration of symptoms of mental illness;
 (ii)reduce rates of suicide, suicide attempts, substance abuse, overdose, emergency hospitalizations, emergency room boarding, incarceration, crime, arrest, victimization, homelessness, or joblessness; or
 (iii)significantly improve the quality of patient care and mental health crisis outcomes without significantly increasing spending.
 (2)DefinitionIn this subsection, the term emergency room boarding means the practice of admitting patients to an emergency department and holding them in the department until inpatient psychiatric beds become available..
 (e)Period for expenditure of grant fundsSection 1913 of the Public Health Service Act (42 U.S.C. 300x–2), as amended, is further amended by adding at the end the following:
					
 (d)Period for expenditure of grant fundsIn implementing a plan submitted under section 1912(a), a State receiving grant funds under section 1911 may make such funds available to providers of services described in subsection (b) for the provision of services without fiscal year limitation, so long as any carryover is spent within 3 years of the year in which the funding was provided..
 (f)Active outreach and engagementSection 1915 of the Public Health Service Act (42 U.S.C. 300x–4) is amended by adding at the end of the following:
					
						(c)Active Outreach and Engagement to Persons with Serious Mental Illness
 (1)In generalA funding agreement for a grant under section 1911 is that the State involved has in effect active programs that seek to engage individuals with serious mental illness in comprehensive services in order to avert relapse, repeated hospitalizations, arrest, incarceration, suicide, and to provide the individuals with the opportunity to live in the least restrictive setting, through a comprehensive program of evidence-based and culturally relevant assertive outreach and engagement services focusing on individuals who are homeless, have co-occurring disorders, are at risk for incarceration or re-incarceration, or have a history of treatment failure, including repeated hospitalizations or emergency room usage.
							(2)Evidence-based assertive outreach and engagement services
 (A)SAMHSAThe Administrator of the Substance Abuse and Mental Health Services Administration, in cooperation with the Director of the National Institute of Mental Health, shall develop—
 (i)a list of evidence-based culturally and linguistically relevant assertive outreach and engagement services; and
 (ii)criteria to be used to assess the scope and effectiveness of the approaches taken by such services, such as the ability to provide same-day appointments for emergent situations.
 (B)Types of assertive outreach and engagement servicesFor purposes of paragraph (1), appropriate programs of evidence-based assertive outreach and engagement services may include peer support programs; the Wellness Recovery Action Plan, Assertive Community Treatment, and Forensic Assertive Community Treatment of the Substance Abuse and Mental Health Services Administration; appropriate supportive housing programs incorporating a Housing First model; and intensive, evidence-based approaches to early intervention in psychosis, such as the Recovery After an Initial Schizophrenia Episode model of the National Institute of Mental Health and the Specialized Treatment Early in Psychosis program.. 
 109.Children’s recovery from traumaSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended— (1)in subsection (a), by striking developing programs and all that follows through the period at the end and inserting “developing and maintaining programs that provide for—
					
 (1)the continued operation of the National Child Traumatic Stress Initiative (referred to in this section as the NCTSI), which includes a coordinating center, that focuses on the mental, behavioral, and biological aspects of psychological trauma response, prevention of the long-term consequences of child trauma, and early intervention services and treatment to address the long-term consequences of child trauma; and
 (2)the development of knowledge with regard to evidence-based practices for identifying and treating mental, behavioral, and biological disorders of children and youth resulting from witnessing or experiencing a traumatic event.;
 (2)in subsection (b)— (A)by striking subsection (a) related and inserting subsection (a)(2) (related;
 (B)by striking treating disorders associated with psychological trauma and inserting treating mental, behavioral, and biological disorders associated with psychological trauma); and (C)by striking mental health agencies and programs that have established clinical and basic research and inserting universities, hospitals, mental health agencies, and other programs that have established clinical expertise and research;
 (3)by redesignating subsections (c) through (g) as subsections (g) through (k), respectively; (4)by inserting after subsection (b), the following:
					
 (c)Child outcome dataThe NCTSI coordinating center shall collect, analyze, and report NCTSI-wide child treatment process and outcome data regarding the early identification and delivery of evidence-based treatment and services for children and families served by the NCTSI grantees.
 (d)TrainingThe NCTSI coordinating center shall facilitate the coordination of training initiatives in evidence-based and trauma-informed treatments, interventions, and practices offered to NCTSI grantees, providers, and partners.
 (e)Dissemination and collaborationThe NCTSI coordinating center shall, as appropriate, collaborate with— (1)the Secretary, in the dissemination of evidence-based and trauma-informed interventions, treatments, products, and other resources to appropriate stakeholders; and
 (2)appropriate agencies that conduct or fund research within the Department of Health and Human Services, for purposes of sharing NCTSI expertise, evaluation data, and other activities, as appropriate.
 (f)ReviewThe Secretary shall, consistent with the peer review process, ensure that NCTSI applications are reviewed by appropriate experts in the field as part of a consensus review process. The Secretary shall include review criteria related to expertise and experience in child trauma and evidence-based practices.;
 (5)in subsection (g) (as so redesignated), by striking with respect to centers of excellence are distributed equitably among the regions of the country and inserting are distributed equitably among the regions of the United States; (6)in subsection (i) (as so redesignated), by striking recipient may not exceed 5 years and inserting recipient shall not be less than 4 years, but shall not exceed 5 years; and
 (7)in subsection (j) (as so redesignated), by striking $50,000,000 and all that follows through 2006 and inserting $47,000,000 for each of fiscal years 2017 through 2021. 110.Garrett Lee Smith Memorial Act reauthorization (a)Interagency research, training, and technical assistance centersSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended—
 (1)in subsection (d)— (A)in paragraph (1), by striking youth suicide early intervention and prevention strategies and inserting suicide early intervention and prevention strategies for all ages, particularly for youth;
 (B)in paragraph (2), by striking youth suicide early intervention and prevention strategies and inserting suicide early intervention and prevention strategies for all ages, particularly for youth; (C)in paragraph (3)—
 (i)by striking youth; and (ii)by inserting before the semicolon the following: for all ages, particularly for youth;
 (D)in paragraph (4), by striking youth suicide and inserting suicide for all ages, particularly among youth; (E)in paragraph (5), by striking youth suicide early intervention techniques and technology and inserting suicide early intervention techniques and technology for all ages, particularly for youth;
 (F)in paragraph (7)— (i)by striking youth; and
 (ii)by inserting for all ages, particularly for youth, after strategies; and (G)in paragraph (8)—
 (i)by striking youth suicide each place that such appears and inserting suicide; and (ii)by striking in youth and inserting among all ages, particularly among youth; and
 (2)by amending subsection (e) to read as follows:  (e)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $5,988,000 for each of fiscal years 2017 through 2021..
 (b)Youth suicide early intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended— (1)in subsection (b), by striking paragraph (2) and inserting the following:
						
 (2)LimitationIn carrying out this section, the Secretary shall ensure that a State does not receive more than one grant or cooperative agreement under this section at any one time. For purposes of the preceding sentences, a State shall be considered to have received a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be construed to apply to entities described in paragraph (1)(C).; and
 (2)by striking subsection (m) and inserting the following:  (m)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $35,427,000 for each of fiscal years 2017 through 2021..
 (c)Mental and behavioral health services on campusSection 520E–2(h) of the Public Health Service Act (42 U.S.C. 290bb–36b(h)) is amended by striking $5,000,000 for fiscal year 2005 and all that follows through the period and inserting $6,488,000 for each of fiscal years 2017 through 2021.. 111.National Suicide Prevention Lifeline ProgramSubpart 3 of part B of title V of the Public Health Service Act is amended by inserting after section 520E–2 of such Act (42 U.S.C. 290bb–36b), as amended, the following:
				
					520E–3.National Suicide Prevention Lifeline Program
 (a)In generalThe Secretary shall maintain the National Suicide Prevention Lifeline program, including by— (1)coordinating a network of crisis centers across the United States for providing suicide prevention and crisis intervention services to individuals seeking help at any time, day or night;
 (2)maintaining a suicide prevention hotline to link callers to local emergency, mental health, and social services resources; and
 (3)consulting with the Secretary of Veterans Affairs to ensure that veterans calling the suicide prevention hotline have access to a specialized veterans’ suicide prevention hotline.
 (b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $8,000,000 for each of fiscal years 2017 through 2021..
			112.Adult suicide prevention
				(a)Grants
 (1)AuthorityThe Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) may award grants to eligible entities in order to implement suicide prevention efforts amongst adults 25 and older.
 (2)PurposeThe grant program under this section shall be designed to raise suicide awareness, establish referral processes, and improve clinical care practice standards for treating suicide ideation, plans, and attempts among adults.
 (3)RecipientsTo be eligible to receive a grant under this section, an entity shall be a community-based primary care or behavioral health care setting, an emergency department, a State mental health agency, an Indian tribe, a tribal organization, or any other entity the Administrator deems appropriate.
 (4)Nature of activitiesThe grants awarded under paragraph (1) shall be used to implement programs that— (A)screen for suicide risk in adults and provide intervention and referral to treatment;
 (B)implement evidence-based practices to treat individuals who are at suicide risk, including appropriate follow-up services; and
 (C)raise awareness, reduce stigma, and foster open dialog about suicide prevention. (b)Additional activitiesThe Administrator shall—
 (1)evaluate the activities supported by grants awarded under subsection (a) in order to further the Nation’s understanding of effective interventions to prevent suicide in adults;
 (2)disseminate the findings from the evaluation as the Administrator considers appropriate; and (3)provide appropriate information, training, and technical assistance to eligible entities that receive a grant under this section, in order to help such entities to meet the requirements of this section, including assistance with—
 (A)selection and implementation of evidence-based interventions and frameworks to prevent suicide, such as the Zero Suicide framework; and
 (B)other activities as the Administrator determines appropriate. (c)DurationA grant under this section shall be for a period of not more than 5 years.
				(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, the lesser of 5 percent of such funds or $500,000 shall be available to the Administrator for purposes of carrying out subsection (b).
					113.Peer review and advisory councils
 (a)In generalSection 501 of the Public Health Service Act (42 U.S.C. 290aa) is amended— (1)in subsection (i), as redesignated by section 102, by inserting at the end the following: For any such peer-review group reviewing a proposal or grant related to the treatment of mental illness, no fewer than half of the members of the group shall be experienced mental health providers.; and
 (2)in subsection (m), as redesignated by section 102— (A)in paragraph (2), by striking and at the end; and
 (B)in paragraph (3), by striking the period at the end and inserting ; and. (b)Advisory councilsParagraph (3) of section 502(b) of the Public Health Service Act (42 U.S.C. 290aa–1(b)) is amended by adding at the end the following:
					
 (C)No fewer than one-third of the members of an advisory council for the Center for Mental Health Services shall be mental health care providers with—
 (i)experience in mental health research or treatment; and (ii)expertise in the fields on which they are advising.
 (D)The Secretary shall adopt a policy that ensures members of advisory councils do not have conflicts of interest with any program or grant about which the members are to advise..
 (c)Peer reviewSection 504 of the Public Health Service Act (42 U.S.C. 290aa–3) is amended— (1)by adding at the end of subsection (b) the following: At least half of the members of any peer-review group established under subsection (a) that pertains to the treatment of mental illness shall be licensed and experienced mental health professionals.; and
 (2)by adding at the end the following:  (e)Scientific controls and standardsPeer review under this section shall ensure that any research concerning an intervention is based on scientific evidence indicating whether the intervention reduces symptoms, improves medical or behavioral outcomes, or improves social functioning..
					114.Adult trauma
				(a)Grants
 (1)AuthorityThe Administrator of the Substance Abuse and Mental Health Services Administration (referred to in this section as the Administrator) may award grants to eligible entities in order to implement trauma-informed care in primary care and public health settings.
 (2)PurposeThe grant program under this section shall be designed to facilitate and evaluate the impact of appropriate trauma screening and responses in primary care settings in order to further advance the Nation’s understanding of the need for addressing trauma in nonbehavioral health settings.
 (3)RecipientsTo be eligible to receive a grant under this section, an entity shall be a community-based, primary care setting, an academic research setting in conjunction with primary care settings, or any other entity the Administrator deems appropriate.
 (4)Nature of activitiesThe grants awarded under paragraph (1) shall be used to implement programs that— (A)screen for trauma in adults, provide intervention and referral to treatment, and provide follow-up services, as appropriate; and
 (B)engage and involve trauma survivors, people receiving services, and family members receiving services in program design.
 (5)PractitionersAs a condition on receipt of a grant under paragraph (1), an entity shall agree that practitioners used to carry out any program through the grant will be trained in interventions that, as described in SAMHSA’s Concept of Trauma and Guidance for a Trauma-Informed Approach, are—
 (A)based on the best available empirical evidence and science; (B)culturally appropriate; and
 (C)reflecting principles of a trauma-informed approach. (b)Additional activitiesThe Director shall—
 (1)evaluate the activities supported by grants awarded under subsection (a) in order to further the Nation’s understanding of the need for, and complexity of, addressing trauma in nonbehavioral health settings;
 (2)disseminate the findings from the evaluation as the Administrator considers appropriate; (3)provide appropriate information, training, and technical assistance to eligible entities that receive a grant under this section, in order to help such entities to meet the requirements of this section, including assistance with—
 (A)selection and implementation of culturally appropriate, evidence-based interventions that reflect the principles of trauma-informed approach;
 (B)incorporating principles of peer support and trauma-informed care in hiring, supervision, and staff evaluation;
 (C)establishment of organizational practices and policies to support trauma-informed approaches to care; and
 (D)other activities as the Administrator determines appropriate. (c)DurationA grant under this section shall be for a period of not more than 5 years.
				(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, the lesser of 5 percent of such funds or $500,000 shall be available to the Director for purposes of carrying out subsection (b).
					115.Reducing the stigma of serious mental illness
 (a)In generalThe Secretary of Health and Human Services and the Secretary of Education shall organize a national awareness campaign involving public health organizations, advocacy groups for persons with serious mental illness or serious emotional disturbance, and social media companies to assist secondary school students and postsecondary students in—
 (1)reducing the stigma associated with serious mental illness and serious emotional disturbance; (2)understanding how to assist an individual who is demonstrating signs of a serious mental illness or serious emotional disturbance; and
 (3)understanding the importance of seeking treatment from a physician, clinical psychologist, psychiatric nurse practitioner, or licensed mental health professional when a student believes the student may be suffering from a serious mental illness, serious emotional disturbance, or behavioral health disorder.
 (b)Data collectionThe Secretary of Health and Human Services shall evaluate the program under subsection (a) on public health to determine whether the program has made an impact on public health, such as reducing mortality rates of persons with serious mental illness or serious emotional disturbance, the prevalence of serious mental illness and serious emotional disturbance, physician and clinical psychological visits, and emergency room visits for psychiatric services.
 (c)Secondary school definedFor purposes of this section, the term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 for each of fiscal years 2017 through 2021.
				116.Report on mental health and substance abuse treatment in the States
 (a)In generalNot later than 18 months after the date of enactment of this Act, and not less than every 2 years thereafter, the Secretary of Health and Human Services shall submit to the Congress and make available to the public a report on mental health and substance use treatment in the States, including the following:
 (1)A detailed report on how Federal mental health and substance use treatment funds are used in each State including:
 (A)The numbers of individuals with mental illness, serious mental illness, serious emotional disturbance, substance use disorders, or co-occurring disorders who are served with Federal funds.
 (B)The types of programs made available to individuals with mental illness, serious mental illness, substance use disorders, or co-occurring disorders.
 (2)A summary of best practice models in the States highlighting programs that are cost effective, provide evidence-based care, increase access to care, integrate physical, psychiatric, psychological, and behavioral medicine, and improve outcomes for individuals with mental illness or substance use disorders.
 (3)A statistical report of outcome measures in each State, for individuals with mental illness, serious mental illness, substance use disorders, and co-occurring disorders, such as—
 (A)rates of suicide, suicide attempts, substance abuse, overdose, overdose deaths, health outcomes, emergency psychiatric hospitalizations, and emergency room boarding; and
 (B)arrests, incarcerations, victimization, homelessness, joblessness, employment, and enrollment in educational or vocational programs.
 (b)DefinitionIn this subsection, the term emergency room boarding means the practice of admitting patients to an emergency department and holding them in the department until inpatient psychiatric beds become available.
 117.Mental health first aid training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended to read as follows:  520J.Mental health first aid training grants (a)GrantsThe Secretary, acting through the Administrator, shall award grants to States, political subdivisions of States, Indian tribes, tribal organizations, and nonprofit private entities to initiate and sustain mental health first aid training programs.
						(b)Program requirements
 (1)In generalTo be eligible for funding under subsection (a), a mental health first aid training program shall— (A)be designed to train individuals in the categories listed in paragraph (2) to accomplish the objectives described in paragraph (3);
 (B)ensure that training is conducted by trainers that are properly licensed and credentialed by nonprofit entities as designated by the Secretary; and
 (C)include— (i)at a minimum—
 (I)a core live training course for individuals in the categories listed in paragraph (2) on the skills, resources, and knowledge to assist individuals in crisis to connect with appropriate local mental health care services;
 (II)training on mental health resources, including the location of community mental health centers described in section 1913(c), in the State and local community; and
 (III)training on action plans and protocols for referral to such resources; and (ii)where feasible, continuing education and updated training for individuals in the categories listed in paragraph (2).
 (2)Categories of individuals to be trainedThe categories of individuals listed in this paragraph are the following: (A)Emergency services personnel and other first responders.
 (B)Police officers and other law enforcement personnel. (C)Teachers and school administrators.
 (D)Human resources professionals. (E)Faith community leaders.
 (F)Nurses and other primary care personnel. (G)Students enrolled in an elementary school, a secondary school, or an institution of higher education.
 (H)The parents of students described in subparagraph (G). (I)Veterans.
 (J)Other individuals, audiences or training populations as determined appropriate by the Secretary. (3)Objectives of trainingTo be eligible for funding under subsection (a), a mental health first aid training program shall be designed to train individuals in the categories listed in paragraph (2) to accomplish each of the following objectives (as appropriate for the individuals to be trained, taking into consideration their age):
 (A)Safe de-escalation of crisis situations. (B)Recognition of the signs and symptoms of mental illness, including such common psychiatric conditions as schizophrenia, bipolar disorder, major clinical depression, and anxiety disorders.
 (C)Timely referral to mental health services in the early stages of developing mental disorders in order to—
 (i)avoid more costly subsequent behavioral health care; and (ii)enhance the effectiveness of mental health services.
 (c)Distribution of AwardsIn awarding grants under this section, the Secretary shall— (1)ensure that grants are equitably distributed among the geographical regions of the United States; and
 (2)pay particular attention to the mental health training needs of populations and target audiences residing in rural areas.
 (d)ApplicationA State, political subdivision of a State, Indian tribe, tribal organization, or nonprofit private entity that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan for the rigorous evaluation of activities that are carried out with funds received under such grant.
 (e)EvaluationA State, political subdivision of a State, Indian tribe, tribal organization, or nonprofit private entity that receives a grant under this section shall prepare and submit an evaluation to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including an evaluation of activities carried out with funds received under such grant and a process and outcome evaluation.
 (f)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2017 through 2021..
			118.Acute care bed registry grant for States
 (a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to State mental health agencies to develop and administer, or maintain an existing, real-time Internet-based bed registry described in subsection (b), to collect, aggregate, and display information about available beds in public and private inpatient psychiatric facilities and public and private residential crisis stabilization units, and residential community mental health and residential substance abuse treatment facilities to facilitate the identification and designation of facilities for the temporary treatment of individuals in psychiatric or substance abuse crisis.
 (b)Registry requirementsA bed registry described in this subsection is a registry that— (1)includes descriptive information for every public and private inpatient psychiatric facility, every public and private residential crisis stabilization unit, and residential community mental health and residential substance abuse facility in the State involved, including contact information for the facility or unit;
 (2)provides real-time information about the number of beds available at each facility or unit and, for each available bed, the type of patient that may be admitted, the level of security provided, and any other information that may be necessary to allow for the proper identification of appropriate facilities for treatment of individuals in psychiatric or substance abuse crisis; and
 (3)allows employees and designees of community mental health and substance abuse service providers, employees of inpatient psychiatric facilities, public and private residential crisis stabilization units, or residential substance abuse treatment facilities, and health care providers working in an emergency room of a hospital or clinic or other facility rendering emergency medical care to perform searches of the registry to identify available beds that are appropriate for the treatment of individuals in psychiatric crisis or substance abuse crisis.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $15,000,000 for each of fiscal years 2017 through 2021.
				119.Older adult mental health grants
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Center for Mental Health Services, shall award grants, contracts, or cooperative agreements to public and private nonprofit entities for projects that address the mental health needs of older adults, including programs to—
 (1)support the establishment and maintenance of interdisciplinary geriatric mental health specialist outreach teams in community settings where older adults reside or receive social services, in order to provide screening, referrals, and evidence-based intervention and treatment services, including services provided by licensed mental health professionals;
 (2)develop and implement older adult suicide early intervention and prevention strategies in 1 or more settings that serve seniors, and collect and analyze data on older adult suicide early intervention and prevention services for purposes of monitoring, research, and policy development; and
 (3)otherwise improve the mental health of older adults, as determined by the Secretary. (b)Considerations in awarding grantsIn awarding grants under this section, the Secretary, to the extent feasible, shall ensure that—
 (1)projects are funded in a variety of geographic areas, including urban and rural areas; (2)a variety of populations, including racial and ethnic minorities and low-income populations, are served by projects funded under this section; and
 (3)older adult suicide intervention and prevention programs are targeted towards areas with high older adult suicide rates.
 (c)ApplicationTo be eligible to receive a grant under this section, a public or private nonprofit entity shall— (1)submit an application to the Secretary (in such form, containing such information, and at such time as the Secretary may specify);
 (2)agree to report to the Secretary standardized clinical and behavioral data or other performance data necessary to evaluate patient or program outcomes and to facilitate evaluations across participating projects; and
 (3)demonstrate how such applicant will collaborate with other State and local public and private nonprofit organizations.
 (d)DurationA project may receive funding under a grant under this section for a period of up to 3 years, and such funding may be extended for a period of 2 additional years, at the discretion of the Secretary.
 (e)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, or local funds available to an entity to carry out activities described in this section.
 (f)ReportGrantees under this section shall, beginning with the end of the second year of the grant, submit yearly reports to the Secretary on the activities of the grantee in support of the grant and the latest performance data. Such reports shall contain recommendations as how to replicate the project funded through the grant.
 (g)DefinitionsIn this section, the term older adult has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2017 through 2021.
				IIInteragency Serious Mental Illness Coordinating Committee
 201.Interagency Serious Mental Illness Coordinating CommitteeTitle V of the Public Health Service Act, as amended by section 101, is further amended by inserting after section 501 of such Act the following:
				
					501A.Interagency Serious Mental Illness Coordinating Committee
 (a)EstablishmentThe Assistant Secretary for Mental Health and Substance Use Disorders (in this section referred to as the Assistant Secretary) shall establish a committee, to be known as the Interagency Serious Mental Illness Coordinating Committee (in this section referred to as the Committee), to assist the Assistant Secretary in carrying out the Assistant Secretary’s duties.
 (b)ResponsibilitiesThe Committee, in coordination with the Assistant Secretary, shall— (1)develop and annually update a summary of advances in serious mental illness research related to causes, prevention, treatment, early screening, diagnosis or rule out, intervention, and access to services and supports for individuals with serious mental illness;
 (2)monitor Federal activities with respect to serious mental illness; (3)make recommendations to the Assistant Secretary regarding any appropriate changes to such activities, including recommendations with respect to the strategic plan developed under paragraph (5);
 (4)make recommendations to the Assistant Secretary regarding public participation in decisions relating to serious mental illness;
 (5)develop and update every 5 years a strategic plan for the conduct and support of programs and services to assist individuals with serious mental illness, including—
 (A)a summary of the advances in serious mental illness research developed under paragraph (1); (B)a list of the Federal programs and activities identified under paragraph (2);
 (C)an analysis of the efficiency, effectiveness, quality, coordination, and cost-effectiveness of Federal programs and activities relating to the prevention, diagnosis, treatment, or rehabilitation of serious mental illness, including an accounting of the costs of such programs and activities with administrative costs disaggregated from the costs of services and care; and
 (D)a plan with recommendations— (i)for the coordination and improvement of Federal programs and activities related to serious mental illness, including budgetary requirements;
 (ii)for improving outcomes for individuals with a serious mental illness including appropriate benchmarks to measure progress on achieving improvements;
 (iii)for the mental health workforce; (iv)to disseminate relevant information developed by the coordinating committee to the public, health care providers, social service providers, public health officials, courts, law enforcement, and other relevant groups;
 (v)to identify research needs, including longitudinal studies of pediatric populations; and (vi)for vulnerable and underserved populations, including pediatric populations, geriatric populations, and racial, ethnic, sexual, and gender minorities; and
 (6)submit to the Congress such strategic plan and any updates to such plan. (c)Membership (1)In generalThe Committee shall be composed of—
 (A)the Assistant Secretary for Mental Health and Substance Use Disorders (or the Assistant Secretary’s designee), who shall serve as the Chair of the Committee;
 (B)the Director of the National Institute of Mental Health (or the Director’s designee); (C)the Attorney General of the United States (or the Attorney General’s designee);
 (D)the Director of the Centers for Disease Control and Prevention (or the Director’s designee); (E)the Director of the National Institutes of Health (or the Director’s designee);
 (F)the Director of the Indian Health Service; (G)a member of the United States Interagency Council on Homelessness;
 (H)the Administrator of the Centers for Medicare & Medicaid Service (or the Administrator’s designee); (I)the Secretary of Defense (or the Secretary’s designee);
 (J)the Secretary of Education (or the Secretary’s designee); (K)the Secretary of Labor (or the Secretary’s designee);
 (L)the Secretary of Veterans Affairs (or the Secretary’s designee); (M)the Commissioner of the Social Security Administration (or the Commissioner’s designee); and
 (N)the additional members appointed under paragraph (2). (2)Additional membersNot fewer than 20 members of the Committee, or 1/3 of the total membership of the Committee, whichever is greater, shall be composed of non-Federal public members to be appointed by the Assistant Secretary, of which—
 (A)at least five such members shall be an individual in recovery from a diagnosis of serious mental illness who has benefited from medical treatment under the care of a licensed mental health professional;
 (B)at least three such members shall be a parent or legal guardian of an individual with a history of serious mental illness, including at least one of whom is the parent or legal guardian of a child who has either attempted suicide or is incarcerated for a crime committed while experiencing a serious mental illness or serious emotional disturbance;
 (C)at least one such member shall be a representative of a leading research, advocacy, and service organization for individuals with serious mental illness;
 (D)at least one such member shall be— (i)a licensed psychiatrist with experience treating serious mental illness; or
 (ii)a licensed clinical psychologist with experience treating serious mental illness; (E)at least one member shall be a licensed mental health counselor or psychotherapist;
 (F)at least one member shall be a licensed clinical social worker; (G)at least one member shall be a licensed psychiatric nurse or nurse practitioner;
 (H)at least one member shall be a mental health professional with a significant focus in his or her practice working with children and adolescents;
 (I)at least one member shall be a mental health professional who spends a significant concentration of his or her professional time or leadership practicing community mental health;
 (J)at least one member shall be a mental health professional with substantial experience working with mentally ill individuals who have a history of violence or suicide;
 (K)at least one such member shall be a State certified mental health peer specialist; (L)at least one member shall be a judge with experience adjudicating cases related to criminal justice and serious mental illness;
 (M)at least one member shall be a law enforcement officer with extensive experience in interfacing with psychiatric and psychological disorders or individuals in mental health crisis; and
 (N)at least one member shall be a corrections officer with extensive experience in interfacing with psychiatric and psychological disorders or individuals in mental health crisis.
 (d)Reports to CongressNot later than 2 years after the date of enactment of this Act, and every 3 years thereafter, the Committee shall submit a report to the Congress—
 (1)evaluating the impact of projects addressing priority mental health needs of regional and national significance under sections 501, 509, 516, and 520A including measurement of public health outcomes such as—
 (A)reduced rates of suicide, suicide attempts, substance abuse, overdose, overdose deaths, emergency hospitalizations, emergency room boarding, incarceration, crime, arrest, victimization, homelessness, and joblessness;
 (B)increased rates of employment and enrollment in educational and vocational programs; and (C)such other criteria as may be determined by the Assistant Secretary;
 (2)formulating recommendations for the coordination and improvement of Federal programs and activities that affect individuals with serious mental illness;
 (3)identifying any such programs and activities that are duplicative; and (4)summarizing all recommendations made, activities carried out, and results achieved pursuant to the workforce development strategy under section 501.
 (e)Administrative support; terms of service; other provisionsThe following provisions shall apply with respect to the Committee: (1)The Assistant Secretary shall provide such administrative support to the Committee as may be necessary for the Committee to carry out its responsibilities.
 (2)Members of the Committee appointed under subsection (c)(2) shall serve for a term of 4 years, and may be reappointed for one or more additional 4-year terms. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term. A member may serve after the expiration of the member’s term until a successor has taken office.
 (3)The Committee shall meet at the call of the chair or upon the request of the Assistant Secretary. The Committee shall meet not fewer than 2 times each year.
 (4)All meetings of the Committee shall be public and shall include appropriate time periods for questions and presentations by the public.
 (f)Subcommittees; establishment and membershipIn carrying out its functions, the Committee may establish subcommittees and convene workshops and conferences. Such subcommittees shall be composed of Committee members and may hold such meetings as are necessary to enable the subcommittees to carry out their duties.
 (g)Authorization of AppropriationsThere is authorized to be appropriated $1,000,000 to carry out the staffing functions under subsection (e)(1) for each of fiscal years 2017 through 2021..
			IIICommunications between individuals, families, and providers 
			301.Clarification of circumstances under which disclosure of protected health information of mental
 illness patients is permittedThe HITECH Act (title XIII of division A of Public Law 111–5) is amended by adding at the end of subtitle D of such Act (42 U.S.C. 17921 et seq.) the following:
				
					3Improved privacy and security provisions for mental illness patients
						13431.Clarification of circumstances under which disclosure of protected health information is permitted
 (a)In generalNot later than one year after the date of enactment of this section, the Secretary shall promulgate final regulations clarifying the circumstances under which, consistent with the standards governing the privacy and security of individually identifiable health information promulgated by the Secretary under sections 262(a) and 264 of the Health Insurance Portability and Accountability Act of 1996, health care providers and covered entities may disclose the protected health information of patients with a mental illness, including for purposes of—
 (1)communicating with a patient’s family, caregivers, friends, or others involved in the patient’s care, including communication about treatments, side effects, risk factors, and the availability of community resources;
 (2)communicating with family or caregivers when the patient is an adult; (3)communicating with the parent or caregiver of a patient who is a minor;
 (4)considering the patient’s capacity to agree or object to the sharing of their information; (5)communicating and sharing information with a patient’s family or caregivers when—
 (A)the patient consents; or (B)the patient does not consent, but the patient lacks the capacity to agree or object and the communication or sharing of information is in the patient's best interest;
 (6)involving a patient’s family members, friends, or caregivers, or others involved in the patient’s care in the patient’s care plan, including treatment and medication adherence, in dealing with patient failures to adhere to medication or other therapy;
 (7)listening to or receiving information from family members or caregivers about their loved ones receiving mental illness treatment;
 (8)communicating with family members, caregivers, law enforcement, or others when the patient presents a serious and imminent threat of harm to self or others; and
 (9)communicating to law enforcement and family members or caregivers about the admission of a patient to receive care at a facility or the release of a patient who was admitted to a facility for an emergency psychiatric hold or involuntary treatment.
 (b)CoordinationThe Secretary shall carry out this section in coordination with the Director of the Office for Civil Rights within the Department of Health and Human Services.
 (c)Consistency with guidanceThe Secretary shall ensure that the regulations under this section are consistent with the guidance entitled HIPAA Privacy Rule and Sharing Information Related to Mental Health, issued by the Department of Health and Human Services on February 20, 2014..
			302.Development and dissemination of model training programs
 (a)Initial programs and materialsNot later than one year after promulgating final regulations under section 13431 of the HITECH Act, as added by section 301, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall develop and disseminate—
 (1)a model program and materials for training health care providers (including physicians, emergency medical personnel, psychologists, counselors, therapists, behavioral health facilities and clinics, care managers, and hospitals) regarding the circumstances under which, consistent with the standards governing the privacy and security of individually identifiable health information promulgated by the Secretary under sections 262(a) and 264 of the Health Insurance Portability and Accountability Act of 1996, the protected health information of patients with a mental illness may be disclosed with and without patient consent;
 (2)a model program and materials for training lawyers and others in the legal profession on such circumstances; and
 (3)a model program and materials for training patients and their families regarding their rights to protect and obtain information under the standards specified in paragraph (1).
 (b)Periodic updatesThe Secretary shall— (1)periodically review and update the model programs and materials developed under subsection (a); and
 (2)disseminate the updated model programs and materials. (c)ContentsThe programs and materials developed under subsection (a) shall address the guidance entitled HIPAA Privacy Rule and Sharing Information Related to Mental Health, issued by the Department of Health and Human Services on February 20, 2014.
 (d)CoordinationThe Secretary shall carry out this section in coordination with the Director of the Office for Civil Rights within the Department of Health and Human Services, the Administrator of the Substance Abuse and Mental Health Services Administration, the Administrator of the Health Resources and Services Administration, and the heads of other relevant agencies within the Department of Health and Human Services.
 (e)Input of certain entitiesIn developing the model programs and materials required by subsections (a) and (b), the Secretary shall solicit the input of relevant national, State, and local associations, medical societies, and licensing boards.
 (f)FundingThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2017 and $25,000,000 for the period of fiscal years 2018 through 2023.
 303.Modernizing privacy protectionsNot later than two years after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue a final rule modernizing the privacy protections under section 543 of the Public Health Service Act (42 U.S.C. 290dd–2).
			304.Improving communication with individuals, families, and providers
				(a)Grants
 (1)AuthorityThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities for the implementation of pilot programs designed to enhance care and promote recovery by supporting communication between individuals in treatment, their families, providers, and other individuals involved in their care.
 (2)RecipientsTo be eligible to receive a grant under this section, an entity shall be a State, county, city, tribe, tribal organization, institutions of higher education, public organization, or private nonprofit organizations.
 (3)Nature of activitiesThe grants awarded under paragraph (1) shall be used to implement evidence-based or innovative programs, such as Adapted or Open Dialogue, that enhance care and promote recovery by supporting communities between individuals and those involved in their treatment, care, and support.
 (b)Additional ActivitiesThe Secretary shall— (1)evaluate the activities supported by grants awarded under subsection (a) in order to further the Nation’s understanding of effective communication strategies between individuals with mental illness and their families and health care providers;
 (2)disseminate the findings from the evaluation as the Secretary considers appropriate; (3)make recommendations for scaling up successful models across the country, including in publicly funded programs; and
 (4)other activities as the Secretary determines appropriate. (c)DurationA grant under this section shall be for a period of not more than 5 years.
				(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, no more than 5 percent shall be available to the Secretary for the purposes of carrying out subsection (b).
					IVImproving Medicaid and Medicare Mental Health Services
			AMedicaid Provisions
				401.Enhanced Medicaid coverage relating to certain mental health services
 (a)Medicaid coverage of mental health services and primary care services furnished on the same daySection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a), by inserting after paragraph (77) the following new paragraph:
							
 (78)in the case of a State that does not have in effect (as of the date of the enactment of this paragraph) under its State plan a payment methodology that allows for full reimbursement of all same-day qualifying services through a single payment, not prohibit payment under the plan for a mental health service or primary care service furnished to an individual at a community mental health center meeting the criteria specified in section 1913(c) of the Public Health Service Act or a federally qualified health center (as defined in section 1861(aa)(3)) for which payment would otherwise be payable under the plan, with respect to such individual, if such service were not a same-day qualifying service (as defined in subsection (ll));; and
 (2)by adding at the end the following new subsection:  (ll)Same-Day qualifying services definedFor purposes of subsection (a)(78), the term same-day qualifying service means—
 (1)a primary care service furnished to an individual by a provider at a facility on the same day a mental health service is furnished to such individual by such provider (or another provider) at the facility; and
 (2)a mental health service furnished to an individual by a provider at a facility on the same day a primary care service is furnished to such individual by such provider (or another provider) at the facility..
 (b)Providing full-Range of EPSDT services to children in IMDsSection 1905(h) of the Social Security Act (42 U.S.C. 1396d(h)) is amended by adding at the end the following new paragraph:
						
 (3)Such term includes the full-range of early and periodic screening, diagnostic, and treatment services (as defined in subsection (r))..
 (c)Optional limited coverage of inpatient services furnished in institutions for mental diseasesSection 1903(m)(2) of the Social Security Act (42 U.S.C. 1396b(m)(2)) is amended by adding at the end the following new subparagraph:
						
							(I)
 (i)Notwithstanding the limitation specified in the subdivision (B) following paragraph (29) of section 1905(a), beginning on the date of the enactment of this subparagraph, a State may provide, as part of the monthly capitated payment made by the State under this title to a medicaid managed care organization or a prepaid inpatient health plan (as defined in section 438.2 of title 42, Code of Federal Regulations (or any successor regulation)), for payment for limited inpatient psychiatric hospital services provided by such organization or health plan, at the option of the individual receiving such services, in lieu of services covered under the State plan during the month for which the payment is made.
 (ii)In this subparagraph, the term limited inpatient psychiatric hospital services means the services described in subparagraphs (A) and (B) of section 1905(h)(1)— (I)that are furnished to individuals over 21 years of age and under 65 years of age in an institution for mental diseases (as defined in section 1905(i)) that is an inpatient hospital facility or a sub-acute care facility providing crisis residential services (as defined by the Secretary); and
 (II)for which the length of stay in such an institution is for a short-term stay of not more than 15 days during the month for which the capitated payment referred to in clause (i) is made..
					(d)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by subsections (a) and (b) shall apply to items and services furnished after the date of the enactment of this section.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by subsections (a) and (b), the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
 402.Extension and expansion of demonstration programs to improve community mental health ServicesParagraph (3) of section 223(d) of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 128 Stat. 1077) is amended to read as follows:
					
						(3)Number and length of demonstration programs
 (A)In generalExcept as provided in subparagraphs (B) and (C), not more than 8 States shall be selected for 2-year demonstration programs under this subsection.
 (B)Three-year extensionA State selected to participate in the demonstration project under this subsection shall, upon the request of the State, be permitted to continue to participate in the demonstration project for an additional 3-year period, if the Secretary makes the determination specified in subparagraph (D) with respect to the State. The Secretary shall provide each such State with notice of that determination.
							(C)Expansion to additional States
 (i)In generalThe Secretary may expand the number of eligible States participating in the demonstration project, if, with respect to any such State, the Secretary makes the determination specified in subparagraph (D). The period of the participation of any such eligible State in the demonstration project shall end on December 31, 2022, regardless of the date on which the State begins participating in the demonstration project.
 (ii)NotificationThe Secretary shall provide each State that applies to be added to the demonstration project under this subsection with notice of the determination under subparagraph (D) and the standards used to make such determination.
 (D)DeterminationThe determination specified in this subparagraph is that the Secretary determines that, in the case of a request under subparagraph (B) or an expansion of the demonstration project under subparagraph (C)—
 (i)the continued participation of a State in the demonstration project under this subsection or an expansion of the project to any additional State (as applicable) will measurably improve access to, and participation in, services described in subsection (a)(2)(D) by individuals eligible for medical assistance under the State Medicaid program; and
 (ii)any such State is in full compliance with the reporting requirements under paragraph (7) and any quality reporting requirements established by the Secretary.
								.
				403.Terms for extension and expansion of Medicaid emergency psychiatric demonstration project
 Section 2707(f)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 1396a note; Public Law 111–148), as amended by section 2(c) of the Improving Access to Emergency Psychiatric Care Act (Public Law 114–97), is amended by striking subparagraph (C).
				404.Community-based mental health services Medicaid option for children in or at risk of psychiatric
			 residential treatment
 Section 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)) is amended— (1)in paragraph (1)—
 (A)in the first sentence, by striking or a nursing facility or intermediate care facility for the mentally retarded and inserting , nursing facility, intermediate care facility for the mentally retarded, or psychiatric residential treatment facility; and
 (B)in the second sentence, by striking or intermediate care facility for the mentally retarded and inserting intermediate care facility for the mentally retarded, or psychiatric residential treatment facility; (2)in paragraph (2)—
 (A)in subparagraph (B)— (i)in clause (i), by striking or services in an intermediate care facility for the mentally retarded and inserting services in an intermediate care facility for the mentally retarded, or services in a psychiatric residential treatment facility; and
 (ii)in the matter following clause (iii), by striking or services in an intermediate care facility for the mentally retarded and inserting services in an intermediate care facility for the mentally retarded, or services in a psychiatric residential treatment facility; and
 (B)in subparagraph (C)— (i)by striking or intermediate care facility for the mentally retarded and inserting intermediate care facility for the mentally retarded, or psychiatric residential treatment facility; and
 (ii)by striking or services in an intermediate care facility for the mentally retarded and inserting services in an intermediate care facility for the mentally retarded, or services in a psychiatric residential treatment facility;
 (3)in paragraph (7)(A), by striking or intermediate care facilities for the mentally retarded and inserting intermediate care facilities for the mentally retarded, or psychiatric residential treatment facilities; and
 (4)by adding at the end the following new paragraph:  (11)For purposes of this subsection, the term psychiatric residential treatment facility has the meaning given such term in section 483.352 of title 42, Code of Federal Regulations (or any successor regulation)..
 405.Expansion of CMMI authority to support major mental illness projects in MedicaidSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following new clause:
					
 (xxv)Focusing primarily on title XIX, preventing major mental illness and substance use disorders and reducing the impact of long-term mental illness and substance use disorders among children, adolescents, pregnant women, and adults through multi-level treatment including but not limited to outreach, clinical assessment and mental health services, and supported education and employment..
				406.Medicaid data and reporting
 (a)Guidance on reporting Medicaid mental health screening and treatment for youthThe Secretary of Health and Human Services shall develop guidance for the annual reporting by States of mental health screening provided to children eligible for medical assistance for early and periodic screening, diagnostic, and treatment services under title XIX of the Social Security Act. Such guidance shall be provided in the form of a modification of the CMS 416 Annual EPSDT Participation Report in a manner so that the report includes information on the number of children under 12 years of age, and the number of individuals who are at least 12 years of age but not older than 21 years of age, who receive mental health screening services, the number of such children and individuals who are referred for mental health treatment, and the number of such children and individuals who are receive treatment for mental health conditions under such title.
 (b)MACPACSection 1900(b)(6) of the Social Security Act (42 U.S.C. 1396(b)(6)) is amended— (1)by striking MACPAC shall consult and inserting the following:
							
 (A)In generalMACPAC shall consult; and (2)by adding at the end the following new subparagraph:
							
								(B)Review and reports regarding behavioral health provider reimbursement
 (i)In generalMACPAC shall survey selected State Medicaid programs’ behavioral health provider reimbursement rates and beneficiary utilization of behavioral health services and shall submit an annual report to Congress regarding such review.
 (ii)Required report informationEach such report regarding behavioral health services shall include selected data relating to— (I)beneficiary behavioral health service encounters; and
 (II)the amount of Medicaid behavioral health provider reimbursement rates and the sources for such rates.
 (iii)DataNotwithstanding any other provision of law, the Secretary regularly shall provide MACPAC with— (I)the most recent State reports and most recent independent certified audits submitted under section 1923(j);
 (II)cost reports submitted under title XVIII; and (III)such other data as MACPAC may request,
										for purposes of conducting the reviews and preparing and submitting the annual reports required
			 under this subparagraph..
						407.At-risk youth Medicaid protection
 (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a), as amended by section 401, is further amended—
 (1)in subsection (a)— (A)by striking and at the end of paragraph (80);
 (B)by striking the period at the end of paragraph (81) and inserting ; and; and (C)by inserting after paragraph (81) the following new paragraph:
								
 (82)provide that— (A)the State shall not terminate (but may suspend) eligibility for medical assistance under a State plan for an individual who is an eligible juvenile (as defined in subsection (mm)(2)) because the juvenile is an inmate of a public institution (as defined in subsection (mm)(3));
 (B)the State shall automatically restore eligibility for such medical assistance to such an individual upon the individual’s release from any such public institution, unless (and until such date as) there is a determination that the individual no longer meets the eligibility requirements for such medical assistance; and
 (C)the State shall process any application for medical assistance submitted by, or on behalf of, a juvenile who is an inmate of a public institution notwithstanding that the juvenile is such an inmate.; and
 (2)by adding at the end the following new subsection:  (mm)Juvenile; eligible juvenile; public institutionFor purposes of subsection (a)(82) and this subsection:
 (1)JuvenileThe term juvenile means an individual who is— (A)under 19 years of age (or such higher age as the State has elected under section 475(8)(B)(iii)); or
 (B)is described in subsection (a)(10)(A)(i)(IX). (2)Eligible juvenileThe term eligible juvenile means a juvenile who is an inmate of a public institution and was eligible for medical assistance under the State plan immediately before becoming an inmate of such a public institution or who becomes eligible for such medical assistance while an inmate of a public institution.
 (3)Inmate of a public institutionThe term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph (29) of section 1905(a), taking into account the exception in such subdivision for a patient of a medical institution..
 (b)No change in exclusion from medical assistance for inmates of public institutionsNothing in this section shall be construed as changing the exclusion from medical assistance under the subdivision (A) following paragraph (29) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)), including any applicable restrictions on a State submitting claims for Federal financial participation under title XIX of such Act for such assistance.
					(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall apply to eligibility of juveniles who become inmates of public institutions on or after the date that is 1 year after the date of the enactment of this Act.
 (2)Rule for changes requiring state legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
						BMedicare Provisions
				411.Elimination of 190-day lifetime limit on coverage of inpatient psychiatric hospital services under
 MedicareSection 1812 of the Social Security Act (42 U.S.C. 1395d) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by adding or at the end; (B)in paragraph (2), by striking ; or at the end and inserting a period; and
 (C)by striking paragraph (3); and (2)in subsection (c), by striking or in determining the 190-day limit under subsection (b)(3).
 412.Modifications to Medicare discharge planning requirementsSection 1861(ee) of the Social Security Act (42 U.S.C. 1395x(ee)) is amended— (1)in paragraph (1), by inserting and, in the case of a psychiatric hospital or a psychiatric unit (as described in the matter following clause (v) of section 1886(d)(1)(B)), if it also meets the guidelines and standards established by the Secretary under paragraph (4) before the period at the end; and
 (2)by adding at the end the following new paragraph:  (4)The Secretary shall develop guidelines and standards, in addition to those developed under paragraph (2), for the discharge planning process of a psychiatric hospital or a psychiatric unit (as described in the matter following clause (v) of section 1886(d)(1)(B)) in order to ensure a timely and smooth transition to the most appropriate type of and setting for posthospital or rehabilitative care, taking into account variations in posthospital care access, including mental health professional shortage areas designated by the Health Resources and Services Administration. The Secretary shall issue final regulations implementing such guidelines and standards not later than 24 months after the date of the enactment of this paragraph. The guidelines and standards shall include the following:
 (A)The hospital or unit must identify the types of services needed upon discharge for the patients being treated by the hospital or unit.
 (B)The hospital or unit must— (i)identify organizations that offer community services to the community that is served by the hospital or unit and the types of services provided by the organizations; and
 (ii)make demonstrated efforts to establish connections, relationships, and partnerships with such organizations.
 (C)The hospital or unit must arrange (with the participation of the patient and of any other individuals selected by the patient for such purpose) for the development and implementation of a discharge plan for the patient as part of the patient’s overall treatment plan from admission to discharge. Such discharge plan shall meet the requirements described in subparagraphs (G) and (H) of paragraph (2).
 (D)The hospital or unit shall coordinate with the patient (or assist the patient with) the referral for posthospital or rehabilitative care and as part of that referral the hospital or unit shall include transmitting to the receiving organization, in a timely manner, appropriate information about the care furnished to the patient by the hospital or unit and recommendations for posthospital or rehabilitative care to be furnished to the patient by the organization..
					CProvisions Related to Medicaid and Medicare
				421.Reports on Medicaid and Medicare part D formulary and appeals practices with respect to coverage of
			 mental health drugs
					(a)Medicaid
 (1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that, with respect to mental health drugs, describes the practices of the State with respect to the following (for both such drugs furnished on a fee-for-service basis and through Medicaid managed care organizations):
 (A)The establishment of formularies and preferred drugs lists. (B)The appeal of any coverage determination.
 (2)Mental health drug definedIn this section, the term mental health drug means a covered outpatient drug (as defined in section 1927(k) of the Social Security Act (42 U.S.C. 1396r–8(k))) that—
 (A)is approved or licensed under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42 U.S.C. 262) to be used for the treatment of a mental health disorder, including major depression, bipolar (manic-depressive) disorder, panic disorder, obsessive-compulsive disorder, schizophrenia, and schizoaffective disorder; and
 (B)is covered under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or under a waiver of such plan).
							(b)Medicare
						(1)Study
 (A)In generalThe Inspector General of the Department of Health and Human Services shall conduct a study that examines, with respect to the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the extent to which Medicare part D appeals-related processes are transparent, fair, effective, and in compliance with existing statutory and regulatory requirements.
 (B)Included elements of studyThe study required under paragraph (1) shall include— (i)an identification, with respect to a two-year period beginning not earlier than January 1, 2010, of—
 (I)the number of grievances, reconsiderations, and independent reviews and appeals pursuant to Medicare part D appeals-related processes that were lodged, requested, or otherwise filed during such period by part D eligible individuals who were enrolled in prescription drug plans offered by PDP sponsors under part D of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and
 (II)with respect to such grievances, reconsiderations, and independent reviews and appeals that were so lodged, requested, or otherwise filed during such period by such individuals, the number of such grievances, reconsiderations, and independent reviews and appeals that were decided in favor of such individuals; and
 (ii)an examination of the extent to which Medicare part D appeals-related processes, with respect to grievances, reconsiderations, and independent reviews and appeals that relate to benefits for psychiatric medications under such part, are transparent, fair, effective, and in compliance with existing statutory and regulatory requirements.
 (2)ReportNot later than one year after the date of the enactment of this Act, such Inspector General shall submit to Congress a report on the results of the study described in subsection (a), including the recommendations of such Inspector General, if any, for improvements that can be made to Medicare part D appeals-related processes.
 (3)DefinitionsFor purposes of this section: (A)Medicare part D appeals-related processesThe term Medicare part D appeals-related processes means—
 (i)grievance procedures provided by PDP sponsors pursuant to subsection (f) of section 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104);
 (ii)reconsiderations provided by PDP sponsors pursuant to subsection (g) of such section; and (iii)independent reviews and appeals to which part D eligible individuals are entitled under subsection (h) of such section.
 (B)Part D termsThe terms part D eligible individual, prescription drug plan, and PDP sponsor have the meanings given such terms by section 1840D–41 of the Social Security Act (42 U.S.C. 1395w–151).
 (c)Access to treatments for resistant depression in the Medicare and Medicaid programsNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that reviews—
 (1)access of available treatments for resistant depression under the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act; and
 (2)the length of time to adopt, and processes for the adoption of, newly available treatment for resistant depression for individuals entitled to benefits under part A of such title XVIII or enrolled under part B of such title and for individuals enrolled under a State plan under such title XIX.
						VStrengthening the Behavioral Health Workforce and Improving Access to Care
			501.Nationwide workforce strategy
 (a)In generalNot later than one year after the date of enactment of this Act, the Substance Abuse Mental Health and Services Administration shall, submit to the Congress a report containing a nationwide strategy to increase the culturally aware behavioral health workforce and recruit professionals for the treatment of individuals with mental illness and substance use disorders.
 (b)DesignThe nationwide strategy shall be designed— (1)to encourage and incentivize students enrolled in accredited medical or osteopathic medical school to enter the specialty of psychiatry;
 (2)to promote greater research-oriented psychiatrist residency training on evidence-based service delivery models for individuals with serious mental illness or substance use disorders;
 (3)to promote appropriate Federal administrative and fiscal mechanisms that support— (A)evidence-based collaborative care models; and
 (B)the necessary trained and culturally aware preventionists, health care practitioners, paraprofessionals, and peers;
 (4)to increase access to child and adolescent psychiatric services in order to promote early intervention for prevention and mitigation of mental illness; and
 (5)to identify populations and locations that are most underserved by mental health and substance use professionals and the most in need of psychiatrists (including child and adolescent psychiatrists), psychologists, psychiatric nurse practitioners, physician assistants, clinical social workers, mental health counselors, substance abuse counselors, peer-support specialists, recovery coaches, and other mental health and substance use disorder professionals.
					502.Report on best practices for peer-support specialist programs, training, and certification
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Congress and make publicly available a report on best practices and professional standards in States for—
 (1)establishing and operating health care programs using peer-support specialists; and (2)training and certifying peer-support specialists.
 (b)Peer-Support specialist definedIn this subsection, the term peer-support specialist means an individual who— (1)uses his or her lived experience of recovery from mental illness or substance abuse, plus skills learned in formal training, to facilitate support groups, and to work on a one-on-one basis, with individuals with a serious mental illness or a substance use disorder;
 (2)has benefited or is benefiting from mental health or substance use treatment services or supports; (3)provides non-medical services; and
 (4)performs services only within his or her area of training, expertise, competence, or scope of practice.
 (c)ContentsThe report under this section shall include information on best practices and standards with regard to the following:
 (1)Hours of formal work or volunteer experience related to mental health and substance use issues. (2)Types of peer support specialists used by different health care programs.
 (3)Types of peer specialist exams required. (4)Code of ethics.
 (5)Additional training required prior to certification, including in areas such as— (A)ethics;
 (B)scope of practice; (C)crisis intervention;
 (D)State confidentiality laws; (E)Federal privacy protections, including under the Health Insurance Portability and Accountability Act of 1996; and
 (F)other areas as determined by the Secretary. (6)Requirements to explain what, where, when, and how to accurately complete all required documentation activities.
 (7)Required or recommended skill sets, such as knowledge of— (A)risk indicators, including individual stressors, triggers, and indicators of escalating symptoms;
 (B)basic de-escalation techniques; (C)basic suicide prevention concepts and techniques;
 (D)indicators that the consumer may be experiencing abuse or neglect; (E)stages of change or recovery;
 (F)the typical process that should be followed to access or participate in community mental health and related services; and
 (G)circumstances when it is appropriate to request assistance from other professionals to help meet the consumer’s recovery goals.
 (8)Requirements for continuing education. 503.Advisory Council on Graduate Medical EducationSection 762(b) of the Public Health Service Act (42 U.S.C. 294o(b)) is amended—
 (1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and (2)by inserting after paragraph (3) the following:
					
 (4)the Assistant Secretary for Mental Health and Substance Use Disorders;. 504.Telepsychiatry and primary care provider training grant program (a)In generalThe Secretary of Health and Human Services shall establish a grant program (in this subsection referred to as the grant program) under which the Secretary shall award to 10 eligible States (as described in subsection (e)) grants for carrying out all of the purposes described in subsections (b), (c), and (d).
 (b)Training program for certain primary care providersFor purposes of subsection (a), the purpose described in this paragraph, with respect to a grant awarded to a State under the grant program, is for the State to establish a training program to train primary care providers in—
 (1)valid and reliable behavioral-health screening tools for violence and suicide risk, early signs of serious mental illness, and untreated substance abuse, including any standardized behavioral-health screening tools that are determined appropriate by the Secretary;
 (2)implementing the use of behavioral-health screening tools in their practices; (3)establishment of recommended intervention and treatment protocols for individuals in mental health crisis, especially for individuals whose illness makes them less receptive to mental health services; and
 (4)implementing the evidence-based collaborative care model of integrated medical-behavioral health care in their practices.
					(c)Payments for mental health services provided by certain primary care providers
 (1)In generalFor purposes of subsection (a), the purpose described in this paragraph, with respect to a grant awarded to a State under the grant program, is for the State to provide, in accordance with this paragraph, in the case of a primary care physician who participates in the training program of the State establish pursuant to subsection (b), payments to the primary care providers for services furnished by the primary care providers.
 (2)ConsiderationsThe Secretary, in determining the structure, quality, and form of payment under paragraph (1) shall seek to find innovative payment systems which may take into account—
 (A)the nature and quality of services rendered; (B)the patients’ health outcome;
 (C)the geographical location where services were provided; (D)the acuteness of the patient’s medical condition;
 (E)the duration of services provided; (F)the feasibility of replicating the payment model in other locations nationwide; and
 (G)proper triage and enduring linkage to appropriate treatment provider for subspecialty care in child or forensic issues; family crisis intervention; drug or alcohol rehabilitation; management of suicidal or violent behavior risk, and treatment for serious mental illness.
						(d)Telehealth services for mental health disorders
 (1)In generalFor purposes of subsection (a), the purpose described in this paragraph, with respect to a grant awarded to a State under the grant program, is for the State to provide, in the case of an individual furnished items and services by a primary care physician during an office visit, for payment for a consultation provided by a psychiatrist or psychologist to such primary care provider with respect to such individual through the use of qualified telehealth technology for the identification, diagnosis, mitigation, or treatment of a mental health disorder if such consultation occurs not later than the first business day that follows such visit.
 (2)Qualified telehealth technologyFor purposes of paragraph (1), the term qualified telehealth technology, with respect to the provision of items and services to a patient by a health care provider, includes the use of interactive audio, audio-only telephone conversation, video, or other telecommunications technology by a health care provider to deliver health care services within the scope of the provider’s practice including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient.
					(e)Eligible State
 (1)In generalFor purposes of this subsection, an eligible State is a State that has submitted to the Secretary an application under paragraph (2) and has been selected under paragraph (4).
 (2)ApplicationA State seeking to participate in the grant program under this subsection shall submit to the Secretary, at such time and in such format as the Secretary requires, an application that includes such information, provisions, and assurances as the Secretary may require.
 (3)Matching requirementThe Secretary may not make a grant under the grant program unless the State involved agrees, with respect to the costs to be incurred by the State in carrying out the purposes described in this subsection, to make available non-Federal contributions (in cash or in kind) toward such costs in an amount equal to not less than 20 percent of Federal funds provided in the grant.
 (4)SelectionA State shall be determined eligible for the grant program by the Secretary on a competitive basis among States with applications meeting the requirements of paragraphs (2) and (3). In selecting State applications for the grant program, the Secretary shall seek to achieve an appropriate national balance in the geographic distribution of grants awarded under the grant program.
 (f)Target populationIn seeking a grant under this subsection, a State shall demonstrate how the grant will improve care for individuals with co-occurring behavioral health and physical health conditions, vulnerable populations, socially isolated populations, rural populations, and other populations who have limited access to qualified mental health providers.
 (g)Length of grant programThe grant program under this subsection shall be conducted for a period of 3 consecutive years. (h)Public availability of findings and conclusionsSubject to Federal privacy protections with respect to individually identifiable information, the Secretary shall make the findings and conclusions resulting from the grant program under this subsection available to the public.
 (i)Authorization of appropriationsOut of any funds in the Treasury not otherwise appropriated, there is authorized to be appropriated to carry out this subsection, $3,000,000 for each of the fiscal years 2017 through 2021.
				(j)Reports
 (1)ReportsFor each fiscal year that grants are awarded under this subsection, the Secretary shall conduct a study on the results of the grants and submit to the Congress a report on such results that includes the following:
 (A)An evaluation of the grant program outcomes, including a summary of activities carried out with the grant and the results achieved through those activities.
 (B)Recommendations on how to improve access to mental health services at grantee locations. (C)An assessment of access to mental health services under the program.
 (D)An assessment of the impact of the demonstration project on the costs of the full range of mental health services (including inpatient, emergency and ambulatory care).
 (E)Recommendations on congressional action to improve the grant. (F)Recommendations to improve training of primary care providers.
 (2)ReportNot later than December 31, 2018, the Secretary shall submit to Congress and make available to the public a report on the findings of the evaluation under subparagraph (A) and also a policy outline on how Congress can expand the grant program to the national level.
					505.Liability protections for health care professional volunteers at community health centers and
 federally qualified community behavioral health clinicsSection 224 of the Public Health Service Act (42 U.S.C. 233) is amended by adding at the end the following:
				
					(q)
 (1)In this subsection, the term federally qualified community behavioral health clinic means— (A)a federally qualified community behavioral health clinic with a certification in effect under section 223 of the Protecting Access to Medicare Act of 2014; or
 (B)a community mental health center meeting the criteria specified in section 1913(c) of this Act. (2)For purposes of this section, a health care professional volunteer at an entity described in subsection (g)(4) or a federally qualified community behavioral health clinic shall, in providing health care services eligible for funding under section 330 or subpart I of part B of title XIX to an individual, be deemed to be an employee of the Public Health Service for a calendar year that begins during a fiscal year for which a transfer was made under paragraph (5)(C). The preceding sentence is subject to the provisions of this subsection.
 (3)In providing a health care service to an individual, a health care professional shall for purposes of this subsection be considered to be a health professional volunteer at an entity described in subsection (g)(4) or at a federally qualified community behavioral health clinic if the following conditions are met:
 (A)The service is provided to the individual at the facilities of an entity described in subsection (g)(4), at a federally qualified community behavioral health clinic, or through offsite programs or events carried out by the center.
 (B)The center or entity is sponsoring the health care professional volunteer pursuant to paragraph (4)(B).
 (C)The health care professional does not receive any compensation for the service from the individual or from any third-party payer (including reimbursement under any insurance policy or health plan, or under any Federal or State health benefits program), except that the health care professional may receive repayment from the entity described in subsection (g)(4) or the center for reasonable expenses incurred by the health care professional in the provision of the service to the individual.
 (D)Before the service is provided, the health care professional or the center or entity described in subsection (g)(4) posts a clear and conspicuous notice at the site where the service is provided of the extent to which the legal liability of the health care professional is limited pursuant to this subsection.
 (E)At the time the service is provided, the health care professional is licensed or certified in accordance with applicable law regarding the provision of the service.
 (4)Subsection (g) (other than paragraphs (3) and (5)) and subsections (h), (i), and (l) apply to a health care professional for purposes of this subsection to the same extent and in the same manner as such subsections apply to an officer, governing board member, employee, or contractor of an entity described in subsection (g)(4), subject to paragraph (5) and subject to the following:
 (A)The first sentence of paragraph (2) applies in lieu of the first sentence of subsection (g)(1)(A). (B)With respect to an entity described in subsection (g)(4) or a federally qualified community behavioral health clinic, a health care professional is not a health professional volunteer at such center unless the center sponsors the health care professional. For purposes of this subsection, the center shall be considered to be sponsoring the health care professional if—
 (i)with respect to the health care professional, the center submits to the Secretary an application meeting the requirements of subsection (g)(1)(D); and
 (ii)the Secretary, pursuant to subsection (g)(1)(E), determines that the health care professional is deemed to be an employee of the Public Health Service.
 (C)In the case of a health care professional who is determined by the Secretary pursuant to subsection (g)(1)(E) to be a health professional volunteer at such center, this subsection applies to the health care professional (with respect to services described in paragraph (2)) for any cause of action arising from an act or omission of the health care professional occurring on or after the date on which the Secretary makes such determination.
 (D)Subsection (g)(1)(F) applies to a health professional volunteer for purposes of this subsection only to the extent that, in providing health services to an individual, each of the conditions specified in paragraph (3) is met.
							(5)
 (A)Amounts in the fund established under subsection (k)(2) shall be available for transfer under subparagraph (C) for purposes of carrying out this subsection for health professional volunteers at entities described in subsection (g)(4).
 (B)Not later than May 1 of each fiscal year, the Attorney General, in consultation with the Secretary, shall submit to the Congress a report providing an estimate of the amount of claims (together with related fees and expenses of witnesses) that, by reason of the acts or omissions of health care professional volunteers, will be paid pursuant to this subsection during the calendar year that begins in the following fiscal year. Subsection (k)(1)(B) applies to the estimate under the preceding sentence regarding health care professional volunteers to the same extent and in the same manner as such subsection applies to the estimate under such subsection regarding officers, governing board members, employees, and contractors of entities described in subsection (g)(4).
 (C)Not later than December 31 of each fiscal year, the Secretary shall transfer from the fund under subsection (k)(2) to the appropriate accounts in the Treasury an amount equal to the estimate made under subparagraph (B) for the calendar year beginning in such fiscal year, subject to the extent of amounts in the fund.
							(6)
 (A)This subsection takes effect on October 1, 2017, except as provided in subparagraph (B). (B)Effective on the date of the enactment of this subsection—
 (i)the Secretary may issue regulations for carrying out this subsection, and the Secretary may accept and consider applications submitted pursuant to paragraph (4)(B); and
 (ii)reports under paragraph (5)(B) may be submitted to the Congress.. 506.Minority Fellowship ProgramTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended, is further amended by adding at the end the following:
				
					KMinority Fellowship Program
						597.Fellowships
 (a)In generalThe Secretary shall maintain a program, to be known as the Minority Fellowship Program, under which the Secretary awards fellowships, which may include stipends, for the purposes of—
 (1)increasing behavioral health practitioners’ knowledge of issues related to prevention, treatment, and recovery support for mental and substance use disorders among racial and ethnic minority populations;
 (2)improving the quality of mental and substance use disorder prevention and treatment delivered to ethnic minorities; and
 (3)increasing the number of culturally competent behavioral health professionals who teach, administer, conduct services research, and provide direct mental health or substance use services to underserved minority populations.
 (b)Training coveredThe fellowships under subsection (a) shall be for postbaccalaureate training (including for master’s and doctoral degrees) for mental health professionals, including in the fields of psychiatry, nursing, social work, psychology, marriage and family therapy, professional counseling, and substance use and addiction counseling.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $11,000,000 for fiscal year 2017, $14,000,000 for fiscal year 2018, $16,000,000 for fiscal year 2019, $18,000,000 for fiscal year 2020, and $20,000,000 for fiscal year 2021..
			507.National Health Service Corps
				(a)Definitions
 (1)Primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)) is amended by inserting (including pediatric mental health subspecialty services) after pediatrics.
 (2)Behavioral and mental health professionalsClause (i) of section 331(a)(3)(E) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)) is amended by inserting (and pediatric subspecialists thereof) before the period at the end.
 (b)Eligibility To participate in loan repayment programSection 338B(b)(1)(B) of the Public Health Service Act (42 U.S.C. 254l–1(b)(1)(B)) is amended by inserting , including any physician child and adolescent psychiatry residency or fellowship training program after be enrolled in an approved graduate training program in medicine, osteopathic medicine, dentistry, behavioral and mental health, or other health profession.
				508.SAMHSA grant program for development and implementation of curricula for continuing education on
 serious mental illnessTitle V of the Public Health Service Act is amended by inserting after section 520I (42 U.S.C. 290bb–40) the following:
				
					520I–1.Curricula for continuing education on serious mental illness
 (a)GrantsThe Secretary may award grants to eligible entities for the development and implementation of curricula for providing continuing education and training to health care professionals on identifying, referring, and treating individuals with serious mental illness or serious emotional disturbance.
 (b)Eligible entitiesTo be eligible to seek a grant under this section, an entity shall be a public or nonprofit entity that—
 (1)provides continuing education or training to health care professionals; or (2)applies for the grant in partnership with another entity that provides such education and training.
 (c)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible entities proposing to develop and implement curricula for providing continuing education and training to—
 (1)health care professionals in primary care specialties; or (2)health care professionals who are required, as a condition of State licensure, to participate in continuing education or training specific to mental health.
 (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $1,000,000 for each of fiscal years 2017 through 2021..
			509.Peer professional workforce development grant program
 (a)In generalFor the purposes described in subsection (b), the Secretary of Health and Human Services shall award grants to develop and sustain behavioral health paraprofessional training and education programs, including through tuition support.
 (b)PurposesThe purposes of grants under this section are— (1)to increase the number of behavioral health paraprofessionals, including trained peers, recovery coaches, mental health and addiction specialists, prevention specialists, and pre-masters-level addiction counselors; and
 (2)to help communities develop the infrastructure to train and certify peers as behavioral health paraprofessionals.
 (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a community college or other entity the Secretary deems appropriate.
 (d)Geographic distributionIn awarding grants under this section, the Secretary shall seek to achieve an appropriate national balance in the geographic distribution of such awards.
 (e)Special considerationIn awarding grants under this section, the Secretary may give special consideration to proposed and existing programs targeting peer professionals serving youth ages 16 to 25.
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2017 through 2021.
				510.Demonstration grant program to recruit, train, and professionally support psychiatric physicians in
			 Indian health programs
 (a)EstablishmentThe Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with the Director of the Indian Health Service and demonstration programs established under section 123 of the Indian Health Care Improvement Act (25 U.S.C. 1616p), shall award one 5-year grant to one eligible entity to carry out a demonstration program (in this Act referred to as the Program) under which the eligible entity shall carry out the activities described in subsection (b).
 (b)Activities To be carried out by recipient of grant under ProgramUnder the Program, the grant recipient shall— (1)create a nationally replicable workforce model that identifies and incorporates best practices for recruiting, training, deploying, and professionally supporting Native American and non-Native American psychiatric physicians to be fully integrated into medical, mental, and behavioral health systems in Indian health programs;
 (2)recruit to participate in the Program Native American and non-Native American psychiatric physicians who demonstrate interest in providing specialty health care services (as defined in section 313(a)(3) of the Indian Health Care Improvement Act (25 U.S.C. 1638g(a)(3))) and primary care services to American Indians and Alaska Natives;
 (3)provide such psychiatric physicians participating in the Program with not more than 1 year of supplemental clinical and cultural competency training to enable such physicians to provide such specialty health care services and primary care services in Indian health programs;
 (4)with respect to such psychiatric physicians who are participating in the Program and trained under paragraph (3), deploy such physicians to practice specialty care or primary care in Indian health programs for a period of not less than 2 years and professionally support such physicians for such period with respect to practicing such care in such programs; and
 (5)not later than 1 year after the last day of the 5-year period for which the grant is awarded under subsection (a), submit to the Secretary and to the appropriate committees of Congress a report that shall include—
 (A)the workforce model created under paragraph (1); (B)strategies for disseminating the workforce model to other entities with the capability of adopting it; and
 (C)recommendations for the Secretary and Congress with respect to supporting an effective and stable psychiatric and mental health workforce that serves American Indians and Alaska Natives.
						(c)Eligible entities
 (1)RequirementsTo be eligible to receive the grant under this section, an entity shall— (A)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;
 (B)be a department of psychiatry within a medical school in the United States that is accredited by the Liaison Committee on Medical Education or a public or private nonprofit entity affiliated with a medical school in the United States that is accredited by the Liaison Committee on Medical Education; and
 (C)have in existence, as of the time of submission of the application under subparagraph (A), a relationship with Indian health programs in at least two States with a demonstrated need for psychiatric physicians and provide assurances that the grant will be used to serve rural and non-rural American Indian and Alaska Native populations in at least two States.
 (2)Priority in selecting grant recipientIn awarding the grant under this section, the Secretary shall give priority to an eligible entity that satisfies each of the following:
 (A)Demonstrates sufficient infrastructure in size, scope, and capacity to undertake the supplemental clinical and cultural competency training of a minimum of 5 psychiatric physicians, and to provide ongoing professional support to psychiatric physicians during the deployment period to an Indian health program.
 (B)Demonstrates a record in successfully recruiting, training, and deploying physicians who are American Indians and Alaska Natives.
 (C)Demonstrates the ability to establish a program advisory board, which may be primarily composed of representatives of federally recognized tribes, Alaska Natives, and Indian health programs to be served by the Program.
						(d)Eligibility of psychiatric physicians To participate in the Program
 (1)In generalTo be eligible to participate in the Program, as described in subsection (b), a psychiatric physician shall—
 (A)be licensed or eligible for licensure to practice in the State to which the physician is to be deployed under subsection (b)(4); and
 (B)demonstrate a commitment beyond the one year of training described in subsection (b)(3) and two years of deployment described in subsection (b)(4) to a career as a specialty care physician or primary care physician providing mental health services in Indian health programs.
 (2)PreferenceIn selecting physicians to participate under the Program, as described in subsection (b)(2), the grant recipient shall give preference to physicians who are American Indians and Alaska Natives.
 (e)Loan forgivenessUnder the Program, any psychiatric physician accepted to participate in the Program shall, notwithstanding the provisions of subsection (b) of section 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a) and upon acceptance into the Program, be deemed eligible and enrolled to participate in the Indian Health Service Loan Repayment Program under such section 108. Under such Loan Repayment Program, the Secretary shall pay on behalf of the physician for each year of deployment under the Program under this section up to $35,000 for loans described in subsection (g)(1) of such section 108.
 (f)Deferral of certain serviceThe starting date of required service of individuals in the National Health Service Corps Service Program under title II of the Public Health Service Act (42 U.S.C. 202 et seq.) who are psychiatric physicians participating under the Program under this section shall be deferred until the date that is 30 days after the date of completion of the participation of such a physician in the Program under this section.
 (g)DefinitionsFor purposes of this section: (1)American Indians and Alaska NativesThe term American Indians and Alaska Natives has the meaning given the term Indian in section 447.50(b)(1) of title 42, Code of Federal Regulations, as in existence as of the date of the enactment of this Act.
 (2)Indian health programThe term Indian health program has the meaning given such term in section 104(12) of the Indian Health Care Improvement Act (25 U.S.C. 1603(12)).
 (3)Professionally supportThe term professionally support means, with respect to psychiatric physicians participating in the Program and deployed to practice specialty care or primary care in Indian health programs, the provision of compensation to such physicians for the provision of such care during such deployment and may include the provision, dissemination, or sharing of best practices, field training, and other activities deemed appropriate by the recipient of the grant under this section.
 (4)Psychiatric physicianThe term psychiatric physician means a medical doctor or doctor of osteopathy in good standing who has successfully completed four-year psychiatric residency training or who is enrolled in four-year psychiatric residency training in a residency program accredited by the Accreditation Council for Graduate Medical Education.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of the fiscal years 2017 through 2021.
				511.Education and training on eating disorders for health professionals
 (a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities to integrate training into existing curricula for primary care physicians, other licensed or certified health and mental health professionals, and public health professionals that may include—
 (1)early intervention and identification of eating disorders; (2)types of treatment (including family-based treatment, inpatient, residential, partial hospitalization programming, intensive outpatient and outpatient);
 (3)how to properly refer patients to treatment; (4)steps to aid in the prevention of the development of eating disordered behaviors; and
 (5)how to treat individuals with eating disorders. (b)ApplicationAn entity that desires a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan for the use of funds that may be awarded and an evaluation of the training that will be provided.
 (c)Use of fundsAn entity that receives a grant under this section shall use the funds made available through such grant to—
 (1)use a training program containing evidence-based findings, promising emerging best practices, or recommendations that pertain to the identification, early intervention, prevention of the development of eating disordered behaviors, and treatment of eating disorders to conduct educational training and conferences, including Internet-based courses and teleconferences, on—
 (A)how to help prevent the development of eating disordered behaviors, identify, intervene early, and appropriately and adequately treat eating disordered patients;
 (B)how to identify individuals with eating disorders, and those who are at risk for suffering from eating disorders and, therefore, at risk for related severe medical and mental health conditions;
 (C)how to conduct a comprehensive assessment of individual and familial health risk factors; and (D)how to conduct a comprehensive assessment of a treatment plan; and
 (2)evaluate and report to the Secretary on the effectiveness of the training provided by such entity in increasing knowledge and changing attitudes and behaviors of trainees.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of the fiscal years 2017 through 2021.
 512.Primary and behavioral health care integration grant programsSection 520K of the Public Health Service Act (42 U.S.C. 290bb–42) is amended to read as follows:  520K.Integration incentive grants (a)In generalThe Secretary shall establish a primary and behavioral health care integration grant program. The Secretary may award grants and cooperative agreements to eligible entities to expend funds for improvements in integrated settings with integrated practices.
 (b)DefinitionsIn this section: (1)Integrated careThe term integrated care means full collaboration in merged or transformed practices offering behavioral and physical health services within the same shared practice space in the same facility, where the entity—
 (A)provides services in a shared space that ensures services will be available and accessible promptly and in a manner which preserves human dignity and assures continuity of care;
 (B)ensures communication among the integrated care team that is consistent and team-based; (C)ensures shared decisionmaking between behavioral health and primary care providers;
 (D)provides evidence-based services in a mode of service delivery appropriate for the target population;
 (E)employs staff who are multidisciplinary and culturally and linguistically competent; (F)provides integrated services related to screening, diagnosis, and treatment of mental illness and substance use disorder and co-occurring primary care conditions and chronic diseases; and
 (G)provides targeted case management, including services to assist individuals gaining access to needed medical, social, educational, and other services and applying for income security, housing, employment, and other benefits to which they may be entitled.
 (2)Integrated care teamThe term integrated care team means a team that includes— (A)allopathic or osteopathic medical doctors, such as a primary care physician and a psychiatrist;
 (B)licensed clinical behavioral health professionals, such as psychologists or social workers; (C)a case manager; and
 (D)other members, such as psychiatric advanced practice nurses, physician assistants, peer-support specialists or other allied health professionals, such as mental health counselors.
 (3)Special populationThe term special population means— (A)adults with mental illnesses who have co-occurring primary care conditions with chronic diseases;
 (B)adults with serious mental illnesses who have co-occurring primary care conditions with chronic diseases;
 (C)children and adolescents with serious emotional disturbances with co-occurring primary care conditions and chronic diseases;
 (D)older adults with mental illness who have co-occurring primary care conditions with chronic conditions;
 (E)individuals with substance use disorder; or (F)individuals from populations for which there is a significant disparity in the quality, outcomes, cost, or use of mental health or substance use disorder services or a significant disparity in access to such services, as compared to the general population, such as racial and ethnic minorities and rural populations.
 (c)PurposeThe grant program under this section shall be designed to lead to full collaboration between primary and behavioral health in an integrated practice model to ensure that—
 (1)the overall wellness and physical health status of individuals with serious mental illness or serious emotional disturbance and co-occurring substance use disorders is supported through integration of primary care into community mental health centers meeting the criteria specified in section 1913(c) of the Social Security Act or certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014; or
 (2)the mental health status of individuals with significant co-occurring psychiatric and physical conditions will be supported through integration of behavioral health into primary care settings.
 (d)Eligible entitiesTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be a State department of health, State mental health or addiction agency, State Medicaid agency, or licensed health care provider or institution. The Administrator may give preference to States that have existing integrated care models, such as those authorized by section 1945 of the Social Security Act.
 (e)ApplicationAn eligible entity desiring a grant or cooperative agreement under this section shall submit an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require, including a description of a plan to achieve fully collaborative agreements to provide services to special populations and—
 (1)a document that summarizes the State-specific policies that inhibit the provision of integrated care, and the specific steps that will be taken to address such barriers, such as through licensing and billing procedures; and
 (2)a plan to develop and share a de-identified patient registry to track treatment implementation and clinical outcomes to inform clinical interventions, patient education, and engagement with merged or transformed integrated practices in compliance with applicable national and State health information privacy laws.
 (f)Grant amountsThe maximum annual grant amount under this section shall be $2,000,000, of which not more than 10 percent may be allocated to State administrative functions, and the remaining amounts shall be allocated to health facilities that provide integrated care.
 (g)DurationA grant under this section shall be for a period of 5 years. (h)Report on program outcomesAn entity receiving a grant or cooperative agreement under this section shall submit an annual report to the Administrator that includes—
 (1)the progress to reduce barriers to integrated care, including regulatory and billing barriers, as described in the entity's application under subsection (d); and
 (2)a description of functional outcomes of special populations, such as— (A)with respect to individuals with serious mental illness, participation in supportive housing or independent living programs, engagement in social or education activities, participation in job training or employment opportunities, attendance at scheduled medical and mental health appointments, and compliance with treatment plans;
 (B)with respect to individuals with co-occurring mental illness and primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with treatment plans, and participation in learning opportunities related to improved health and lifestyle practice; and
 (C)with respect to children and adolescents with serious emotional disorders who have co-occurring primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with treatment plans, and participation in learning opportunities at school and extracurricular activities.
								(i)Technical assistance center for primary-Behavioral health care integration
 (1)In generalThe Secretary shall establish a program through which such Secretary shall provide appropriate information, training, and technical assistance to eligible entities that receive a grant or cooperative agreement under this section, in order to help such entities to meet the requirements of this section, including assistance with—
 (A)development and selection of integrated care models; (B)dissemination of evidence-based interventions in integrated care;
 (C)establishment of organizational practices to support operational and administrative success; and (D)other activities, as the Secretary determines appropriate.
 (2)Additional dissemination of technical informationThe information and resources provided by the technical assistance program established under paragraph (1) shall be made available to States, political subdivisions of a State, Indian tribes or tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), outpatient mental health and addiction treatment centers, community mental health centers that meet the criteria under section 1913(c), certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014, primary care organizations such as Federally qualified health centers or rural health centers, other community-based organizations, or other entities engaging in integrated care activities, as the Secretary determines appropriate.
 (j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $50,000,000 for each of fiscal years 2017 through 2021, of which $2,000,000 shall be available to the technical assistance program under subsection (i)..
			513.Health professions competencies to address racial, ethnic, sexual, and gender minority behavioral
			 health disparities
 (a)In generalThe Secretary of Health and Human Services shall award grants to national organizations for the purpose of developing, and disseminating to health professional educational programs, curricula or core competencies addressing behavioral health disparities among racial, ethnic, sexual, and gender minority groups.
 (b)Use of fundsOrganizations receiving funds under subsection (a) shall use the funds to develop and disseminate curricula or core competencies, as described in such subsection, for use in the training of students in the professions of social work, psychology, psychiatry, nursing, physician assistants, marriage and family therapy, mental health counseling, substance abuse counseling, or other mental health and substance use disorder providers that the Secretary deems appropriate.
 (c)Allowable activitiesOrganizations receiving funds under subsection (a) may use the funds to engage in the following activities related to the development and dissemination of curricula or core competencies:
 (1)Formation of committees or working groups comprised of experts from accredited health professions schools to identify core competencies relating to mental health disparities among racial and ethnic minority groups.
 (2)Planning of workshops in national fora to allow for public input into the educational needs associated with mental health disparities among racial and ethnic minority groups.
 (3)Dissemination and promotion of the use of curricula or core competencies in undergraduate and graduate health professions training programs nationwide.
 (d)DefinitionsIn this section, the term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2017 through 2021.
				514.Behavioral health crisis systems
 (a)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Eligible EntityThe term eligible entity means a State, political subdivision of a State, or nonprofit private entity.
 (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. (3)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian tribe.
					(b)Establishment of Grant Program
 (1)EstablishmentThe Secretary shall establish a program to award grants to eligible entities to establish and implement a system for preventing and de-escalating behavioral health crises.
					(2)Use of Funds
 (A)In GeneralGrants under this section may be used to carry out programs that— (i)expand early intervention and treatment services to improve access to behavioral health crisis assistance and address unmet behavioral health care needs;
 (ii)expand the continuum of services to address crisis prevention, crisis intervention, and crisis stabilization; and
 (iii)reduce unnecessary hospitalizations by appropriately utilizing community-based services and improving access to timely behavioral health crisis assistance.
 (B)Authorized ActivitiesThe programs described in subparagraph (A) may include activities such as: (i)Mobile support or crisis support centers that provide field-based behavioral health assistance to individuals with mental health or substance use disorders and links such individuals in crisis to appropriate services.
 (ii)School and community-based early intervention and prevention programs that provide mobile response, screening and assessment, training and education, and peer-based and family services.
 (iii)Mental health crisis intervention and response training for law enforcement officers to increase officers’ understanding and recognition of mental illnesses as well as increase their awareness of health care services available to individuals in crisis.
 (3)ApplicationTo be considered for a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. At minimum, such application shall include a description of—
 (A)the activities to be funded with the grant; (B)community needs;
 (C)the population to be served; and (D)the interaction between the activities described in subparagraph (A) and public systems of health and mental health care, law enforcement, social services, and related assistance programs.
						(4)Selecting among applicants
 (A)In GeneralGrants shall be awarded to eligible entities on a competitive basis. (B)Selection CriteriaThe Secretary shall evaluate applicants based on such criteria as the Secretary determines to be appropriate, including the ability of an applicant to carry out the activities described in paragraph (2).
						(5)Reports
						(A)Annual Reports
 (i)Eligible EntitiesAs a condition of receiving a grant under this section, an eligible entity shall agree to submit a report to the Secretary, on an annual basis, describing the activities carried out with the grant and assessing the effectiveness of such activities.
 (ii)SecretaryThe Secretary shall, on an annual basis, and using the reports received under clause (i), report to Congress on the overall impact and effectiveness of the grant program under this section.
 (B)Final ReportNot later than January 15, 2021, the Secretary shall submit to Congress a final report that includes recommendations with respect to the feasibility and advisability of extending or expanding the grant program. The report shall also provide an assessment of which systems and system elements proved most effective.
 (6)Collection of dataThe Secretary shall collect data on the grant program to determine its effectiveness in reducing the social impact of mental health crises and the feasibility and advisability of extending the grant program.
 (c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2017 through 2021.
				515.Mental health in schools
 (a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended—
 (1)by redesignating such part as part J; and (2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively.
 (b)School-Based mental health and children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended to read as follows:  581.School-based mental health and children and violence (a)In generalThe Secretary, in collaboration with the Secretary of Education and in consultation with the Attorney General, shall, directly or through grants, contracts, or cooperative agreements awarded to public entities and local education agencies, assist local communities and schools in applying a public health approach to mental health services both in schools and in the community. Such approach should provide comprehensive age appropriate services and supports, be linguistically and culturally appropriate, be trauma-informed, and incorporate age appropriate strategies of positive behavioral interventions and supports. A comprehensive school mental health program funded under this section shall assist children in dealing with trauma and violence.
 (b)ActivitiesUnder the program under subsection (a), the Secretary may— (1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate, trauma-informed, and age-appropriate, school mental health program that incorporates positive behavioral interventions, client treatment, and supports to foster the health and development of children;
 (2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1);
 (3)provide assistance to local communities in the development of policies to address child and adolescent trauma and mental health issues and violence when and if it occurs;
 (4)facilitate community partnerships among families, students, law enforcement agencies, education systems, mental health and substance use disorder service systems, family-based mental health service systems, welfare agencies, health care service systems (including physicians), faith-based programs, trauma networks, and other community-based systems; and
 (5)establish mechanisms for children and adolescents to report incidents of violence or plans by other children, adolescents, or adults to commit violence.
								(c)Requirements
 (1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall—
 (A)be a partnership between a local education agency and at least one community program or agency that is involved in mental health; and
 (B)submit an application, that is endorsed by all members of the partnership, that contains the assurances described in paragraph (2).
 (2)Required assurancesAn application under paragraph (1) shall contain assurances as follows: (A)That the applicant will ensure that, in carrying out activities under this section, the local educational agency involved will enter into a memorandum of understanding—
 (i)with, at least one, public or private mental health entity, health care entity, law enforcement or juvenile justice entity, child welfare agency, family-based mental health entity, family or family organization, trauma network, or other community-based entity; and
 (ii)that clearly states— (I)the responsibilities of each partner with respect to the activities to be carried out;
 (II)how each such partner will be accountable for carrying out such responsibilities; and (III)the amount of non-Federal funding or in-kind contributions that each such partner will contribute in order to sustain the program.
 (B)That the comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address—
 (i)the promotion of the social, emotional, and behavioral health of all students in an environment that is conducive to learning;
 (ii)the reduction in the likelihood of at risk students developing social, emotional, behavioral health problems, or substance use disorders;
 (iii)the early identification of social, emotional, behavioral problems, or substance use disorders and the provision of early intervention services;
 (iv)the treatment or referral for treatment of students with existing social, emotional, behavioral health problems, or substance use disorders; and
 (v)the development and implementation of programs to assist children in dealing with trauma and violence.
 (C)That the comprehensive school-based mental health program carried out under this section will provide for in-service training of all school personnel, including ancillary staff and volunteers, in—
 (i)the techniques and supports needed to identify early children with trauma histories and children with, or at risk of, mental illness;
 (ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and to follow-up when services are not available;
 (iii)strategies that promote a school-wide positive environment; (iv)strategies for promoting the social, emotional, mental, and behavioral health of all students; and
 (v)strategies to increase the knowledge and skills of school and community leaders about the impact of trauma and violence and on the application of a public health approach to comprehensive school-based mental health programs.
 (D)That the comprehensive school-based mental health program carried out under this section will include comprehensive training for parents, siblings, and other family members of children with mental health disorders, and for concerned members of the community in—
 (i)the techniques and supports needed to identify early children with trauma histories, and children with, or at risk of, mental illness;
 (ii)the use of referral mechanisms that effectively link such children to appropriate treatment and intervention services in the school and in the community and follow-up when such services are not available; and
 (iii)strategies that promote a school-wide positive environment. (E)That the comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program after funding under this section terminates.
 (F)That the local education agency partnership involved is supported by the State educational and mental health system to ensure that the sustainability of the programs is established after funding under this section terminates.
 (G)That the comprehensive school-based mental health program carried out under this section will be based on trauma-informed and evidence-based practices.
 (H)That the comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act.
 (I)That the comprehensive school-based mental health program carried out under this section will be trauma-informed and culturally and linguistically appropriate.
 (J)That the comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services.
 (K)That the mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental and behavioral health professionals who are certified or licensed by the State involved and practicing within their area of expertise.
 (3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the coordinator of funding and activities under the grant if all members of the partnership agree.
 (4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 with respect to any patient records developed through activities under the grant.
 (d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas.
 (e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 5 years. An entity may receive only one award under this section, except that an entity that is providing services and supports on a regional basis may receive additional funding after the expiration of the preceding grant period.
							(f)Evaluation and measures of outcomes
 (1)Development of processThe Administrator shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include—
 (A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients;
 (B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and
 (C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section.
									(2)Measures of outcomes
 (A)In generalThe Administrator shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Administrator, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C).
 (B)Student and family measures of outcomesThe measures of outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate whether the program is effective in—
 (i)increasing social and emotional competency; (ii)increasing academic competency (as defined by the Secretary);
 (iii)reducing disruptive and aggressive behaviors; (iv)improving child functioning;
 (v)reducing substance use disorders; (vi)reducing suspensions, truancy, expulsions and violence;
 (vii)increasing graduation rates (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965); and
 (viii)improving access to care for mental health disorders. (C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate—
 (i)the effectiveness of comprehensive school mental health programs established under this section; (ii)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system;
 (iii)the progress made in sustaining the program once funding under the grant has expired; (iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training;
 (v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents;
 (vi)the improvement in case-finding of students in need of more intensive services and referral of identified students to early intervention and clinical services;
 (vii)the improvement in the immediate availability of clinical assessment and treatment services within the context of the local community to students posing a danger to themselves or others;
 (viii)the increased successful matriculation to postsecondary school; and (ix)reduced referrals to juvenile justice.
 (3)Submission of annual dataAn entity that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Administrator a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes.
 (4)Evaluation by AdministratorBased on the data submitted under paragraph (3), the Administrator shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section.
 (5)LimitationA grantee shall use not to exceed 10 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection.
 (g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals.
							(h)Amount of grants and authorization of appropriations
 (1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of fiscal years 2017 through 2021. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2017 through 2021..
 (c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this section, is further amended by striking the part heading and inserting the following:
					
						GSchool-based mental health.
				516.Examining mental health care for children
 (a)In generalNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report concerning the utilization of mental health services for children, including the usage of psychotropic medications.
 (b)ContentThe report submitted under subsection (a) shall review and assess— (1)the ways in which children access mental health care, including information on whether children are screened and treated by primary care or specialty physicians or other health care providers, what types of referrals for additional care are recommended, and any barriers to accessing this care;
 (2)the extent to which children prescribed psychotropic medications in the United States face barriers to more comprehensive or other mental health services, interventions, and treatments;
 (3)the extent to which children are prescribed psychotropic medications in the United States including the frequency of concurrent medication usage; and
 (4)the tools, assessments, and medications that are available and used to diagnose and treat children with mental health disorders.
					517.Reporting compliance study
 (a)In generalThe Secretary of Health and Human Services shall enter into an arrangement with the Institute of Medicine of the National Academies (or, if the Institute declines, another appropriate entity) under which, not later than 2 years after the date of enactment of this Act, the Institute will submit to the appropriate committees of Congress a report that evaluates the combined paperwork burden of—
 (1)community mental health centers meeting the criteria specified in section 1913(c) of the Public Health Service Act (42 U.S.C. 300x–2), including such centers meeting such criteria as in effect on the day before the date of enactment of this Act; and
 (2)federally qualified community mental health clinics certified pursuant to section 223 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), as amended by section 505.
 (b)ScopeIn preparing the report under subsection (a), the Institute of Medicine (or, if applicable, other appropriate entity) shall examine licensing, certification, service definitions, claims payment, billing codes, and financial auditing requirements used by the Office of Management and Budget, the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, the Substance Abuse and Mental Health Services Administration, the Office of the Inspector General of the Department of Health and Human Services, State Medicaid agencies, State departments of health, State departments of education, and State and local juvenile justice, social service agencies, and private insurers to—
 (1)establish an estimate of the combined nationwide cost of complying with such requirements, in terms of both administrative funding and staff time;
 (2)establish an estimate of the per capita cost to each center or clinic described in subparagraph (A) or (B) of paragraph (1) to comply with such requirements, in terms of both administrative funding and staff time; and
 (3)make administrative and statutory recommendations to Congress (which recommendations may include a uniform methodology) to reduce the paperwork burden experienced by centers and clinics described in subparagraph (A) or (B) of paragraph (1).
					518.Strengthening connections to community care demonstration grant program
 (a)In generalThe Secretary of Health and Human Services, acting through the Substance Abuse and Mental Health Services Administration, shall establish a demonstration grant program to award grants to eligible entities to help to connect incarcerated and recently released individuals with mental illness or substance use disorders with community-based treatment providers and coverage opportunities upon release from a corrections facility.
 (b)DesignThe demonstration grant program under this section shall be designed to ensure that incarcerated and recently released individuals with mental illness or substance use disorders have the information and help they need to connect to community-based care and coverage upon release from a corrections facility.
 (c)RecipientsTo be eligible to receive a grant under this section, an entity shall be a State Medicaid agency, State mental health agency, State substance abuse agency, county, city, nonprofit community-based organization, or any other entity the Secretary deems appropriate.
 (d)Application requirementTo seek an award under this section, an applicant shall provide a plan detailing the applicant’s strategy for carrying out the program to be funded through the award.
 (e)Special considerationsIn awarding grants under this section, the Secretary may consider— (1)the number of individuals or correctional facilities proposed to be served; and
 (2)the potential for replicability of the model proposed. (f)Reports (1)Annual reportsAs a condition of receiving a grant under this section, an eligible entity shall agree to submit a report to the Secretary, on an annual basis, describing the activities carried out with the grant and assessing the effectiveness of such activities. Such information shall include—
 (A)the number of individuals served with mental illness, serious mental illness, substance use disorders, or co-occurring mental health and substance use disorders;
 (B)the number of connections completed between individuals and community-based providers; (C)the number of connections completed between individuals and community-based coverage; and
 (D)any other information required by the Secretary. (2)SecretaryThe Secretary shall, on an annual basis, and using the reports received under paragraph (1), report to Congress on the overall impact and effectiveness of the grant program under this section.
 (3)Final ReportNot later than January 15, 2020, the Secretary shall submit to Congress a final report that includes recommendations with respect to the feasibility and advisability of extending or expanding the grant program under this section. The report shall also provide an assessment of which programs and program elements proved most effective.
 (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2017 through 2021.
				519.Assertive community treatment grant program for individuals with serious mental illness
 (a)In generalThe Secretary of Health and Human Services, acting through the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities—
 (1)to establish assertive community treatment programs for individuals with serious mental illness; or (2)to maintain or expand such programs.
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State, county, city, tribes, tribal organizations, mental health system, health care facility, or any other entity the Secretary deems appropriate.
 (c)Special ConsiderationIn selecting among applicants for a grant under this section, the Secretary may give special consideration to the potential of the applicant’s program to reduce hospitalization, homelessness, incarceration, and interaction with the criminal justice system while improving the health and social outcomes of the patient.
 (d)Additional ActivitiesThe Secretary shall— (1)at the conclusion of each fiscal year, submit a report to the appropriate congressional committees on the grant program under this section, including an evaluation of—
 (A)cost savings and public health outcomes such as mortality, suicide, substance abuse, hospitalization, and use of services;
 (B)rates of incarceration of patients; (C)rates of homelessness among patients; and
 (D)patient and family satisfaction with program participation; and (2)provide appropriate information, training, and technical assistance to grant recipients under this section to help such recipients to establish, maintain, or expand their assertive community treatment programs.
					(e)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated $20,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of Certain FundsOf the funds appropriated to carry out this section in any fiscal year, no more than 5 percent shall be available to the Secretary for carrying out subsection (d).
 520.Improving mental and behavioral health on college campusesTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by inserting after section 520E–3, as added by section 111 of this Act, the following:
				
					520E–4.Grants to improve mental and behavioral health on college campuses
 (a)PurposeIt is the purpose of this section, with respect to college and university settings, to— (1)increase access to mental and behavioral health services;
 (2)foster and improve the prevention of mental and behavioral health disorders, and the promotion of mental health wellness;
 (3)improve the identification and treatment for students at risk; (4)improve collaboration and the development of appropriate levels of mental and behavioral health care;
 (5)reduce the stigma for students with mental health disorders and enhance their access to mental health services; and
 (6)improve the efficacy of outreach efforts. (b)GrantsThe Secretary, acting through the Administrator and in consultation with the Secretary of Education, shall award competitive grants to eligible entities to improve mental and behavioral health services and outreach on college and university campuses.
 (c)EligibilityTo be eligible to receive a grant under subsection (b), an entity shall— (1)be an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the information required under subsection (d).
 (d)ApplicationAn application for a grant under this section shall include— (1)a description of the population to be targeted by the program carried out under the grant, the particular mental and behavioral health needs of the students involved;
 (2)a description of the Federal, State, local, private, and institutional resources available for meeting the needs of such students at the time the application is submitted;
 (3)an outline of the objectives of the program carried out under the grant; (4)a description of activities, services, and training to be provided under the program, including planned outreach strategies to reach students not currently seeking services;
 (5)a plan to seek input from community mental health providers, when available, community groups, and other public and private entities in carrying out the program;
 (6)a plan, when applicable, to meet the specific mental and behavioral health needs of veterans attending institutions of higher education;
 (7)a description of the methods to be used to evaluate the outcomes and effectiveness of the program; and
 (8)an assurance that grant funds will be used to supplement, and not supplant, any other Federal, State, or local funds available to carry out activities of the type carried out under the grant.
 (e)Special considerationsIn awarding grants under this section, the Secretary shall give special consideration to applications that describe programs to be carried out under the grant that—
 (1)demonstrate the greatest need for new or additional mental and behavioral health services, in part by providing information on current ratios of students to mental and behavioral health professionals;
 (2)propose effective approaches for initiating or expanding campus services and supports using evidence-based practices;
 (3)target traditionally underserved populations and populations most at risk; (4)where possible, demonstrate an awareness of, and a willingness to, coordinate with a community mental health center or other mental health resource in the community, to support screening and referral of students requiring intensive services;
 (5)identify how the college or university will address psychiatric emergencies, including how information will be communicated with families or other appropriate parties;
 (6)propose innovative practices that will improve efficiencies in clinical care, broaden collaborations with primary care, or improve prevention programs; and
 (7)demonstrate the greatest potential for replication and dissemination. (f)Use of fundsAmounts received under a grant under this section may be used to—
 (1)provide mental and behavioral health services to students, including prevention, promotion of mental health, voluntary screening, early intervention, voluntary assessment, voluntary treatment, management, and education services relating to the mental and behavioral health of students;
 (2)conduct research through a counseling or health center at the institution of higher education involved regarding improving the mental and behavioral health of college and university students through clinical services, outreach, prevention, or academic success;
 (3)provide outreach services to notify students about the existence of mental and behavioral health services;
 (4)educate students, families, faculty, staff, and communities to increase awareness of mental health issues;
 (5)support student groups on campus that engage in activities to educate students, including activities to reduce stigma surrounding mental and behavioral disorders, and promote mental health wellness;
 (6)employ appropriately trained staff; (7)provide training to students, faculty, and staff to respond effectively to students with mental and behavioral health issues;
 (8)expand mental health training through internship, post-doctorate, and residency programs; (9)develop and support evidence-based and emerging best practices, including a focus on culturally and linguistically appropriate best practices; and
 (10)evaluate and disseminate best practices to other colleges and universities. (g)Duration of grantsA grant under this section shall be awarded for a period not to exceed 3 years.
						(h)Evaluation and reporting
 (1)EvaluationNot later than 18 months after the date on which a grant is received under this section, the eligible entity involved shall submit to the Secretary the results of an evaluation to be conducted by the entity (or by another party under contract with the entity) concerning the effectiveness of the activities carried out under the grant and plans for the sustainability of such efforts.
 (2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—
 (A)the evaluations conducted under paragraph (1); and (B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants under this section.
 (i)Technical assistanceThe Secretary may provide technical assistance to grantees in carrying out this section. (j)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 for each of fiscal years 2017 through 2021.
						.
			521.Inclusion of occupational therapists in National Health Service Corps program
 (a)Inclusion of occupational therapistsSection 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i)) is amended by inserting subject to section 521(b)(2) of the Comprehensive Behavioral Health Reform and Recovery Act of 2016, occupational therapists, after psychiatric nurse specialists,.
				(b)Effective date; contingent implementation
 (1)Effective dateSubject to paragraph (2), the amendment made by subsection (a) shall apply beginning on October 1, 2016.
 (2)Contingent implementationThe amendment made by subsection (a) shall apply with respect to obligations entered into for a fiscal year after fiscal year 2016 only if the total amount made available for the purpose of carrying out subparts II and III of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.) for such fiscal year is greater than the total amount made available for such purpose for fiscal year 2016.
					VIImproving Mental Health Research and Coordination 
 601.Increase in funding for certain researchSection 402A(a) of the Public Health Service Act (42 U.S.C. 282a(a)) is amended by adding at the end the following:
				
					(3)Funding for the brain initiative at the National Institute of Mental Health
 (A)FundingIn addition to amounts made available pursuant to paragraphs (1) and (2), there are authorized to be appropriated to the National Institute of Mental Health for the purpose described in subparagraph (B)(ii) $40,000,000 for each of fiscal years 2017 through 2021.
 (B)PurposesAmounts appropriated pursuant to subparagraph (A) shall be used exclusively for the purpose of conducting or supporting—
 (i)research on the determinants of self- and other directed-violence in mental illness, including studies directed at the causes of such violence and at intervention to reduce the risk of self harm, suicide, and interpersonal violence; or
 (ii)brain research through the Brain Research through Advancing Innovative Neurotechnologies Initiative..
			VIIBehavioral Health Information Technology 
			701.Extension of health information technology assistance for behavioral and mental health and
 substance abuseSection 3000(3) of the Public Health Service Act (42 U.S.C. 300jj(3)) is amended by inserting before and any other category the following: behavioral and mental health professionals (as defined in section 331(a)(3)(E)(i)), a substance abuse professional, a psychiatric hospital (as defined in section 1861(f) of the Social Security Act), a community mental health center meeting the criteria specified in section 1913(c), a residential or outpatient mental health or substance use treatment facility,.
			702.Extension of eligibility for Medicare and Medicaid health information technology implementation
			 assistance
 (a)Payment incentives for eligible professionals under MedicareSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— (1)in subsection (a)(7)—
 (A)in subparagraph (E), by adding at the end the following new clause:  (iv)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)).; and
 (B)by adding at the end the following new subparagraph:  (F)Application to additional eligible professionalsThe Secretary shall apply the provisions of this paragraph with respect to an additional eligible professional in the same manner as such provisions apply to an eligible professional, except in applying subparagraph (A)—
 (i)in clause (i), the reference to 2015 shall be deemed a reference to 2020; (ii)in clause (ii), the references to 2015, 2016, and 2017 shall be deemed references to 2020, 2021, and 2022, respectively; and
 (iii)in clause (iii), the reference to 2018 shall be deemed a reference to 2023.; and (2)in subsection (o)—
 (A)in paragraph (5), by adding at the end the following new subparagraph:  (D)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)).; and
 (B)by adding at the end the following new paragraph:  (6)Application to additional eligible professionalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible professional in the same manner as such provisions apply to an eligible professional, except in applying—
 (A)paragraph (1)(A)(ii), the reference to 2016 shall be deemed a reference to 2021; (B)paragraph (1)(B)(ii), the references to 2011 and 2012 shall be deemed references to 2016 and 2017, respectively;
 (C)paragraph (1)(B)(iii), the references to 2013 shall be deemed references to 2018; (D)paragraph (1)(B)(v), the references to 2014 shall be deemed references to 2019; and
 (E)paragraph (1)(E), the reference to 2011 shall be deemed a reference to 2016.. (b)Eligible hospitalsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
 (1)in subsection (b)(3)(B)(ix), by adding at the end the following new subclause:  (V)The Secretary shall apply the provisions of this subsection with respect to an additional eligible hospital (as defined in subsection (n)(6)(C)) in the same manner as such provisions apply to an eligible hospital, except in applying—
 (aa)subclause (I), the references to 2015, 2016, and 2017 shall be deemed references to 2020, 2021, and 2022, respectively; and
 (bb)subclause (III), the reference to 2015 shall be deemed a reference to 2020.; and (2)in subsection (n)—
 (A)in paragraph (6), by adding at the end the following new subparagraph:  (C)Additional eligible hospitalThe term additional eligible hospital means an inpatient hospital that is a psychiatric hospital (as defined in section 1861(f)).; and
 (B)by adding at the end the following new paragraph:  (7)Application to additional eligible hospitalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible hospital in the same manner as such provisions apply to an eligible hospital, except in applying—
 (A)paragraph (2)(E)(ii), the references to 2013 and 2015 shall be deemed references to 2018 and 2020, respectively; and
 (B)paragraph (2)(G)(i), the reference to 2011 shall be deemed a reference to 2016.. (c)Medicaid providersSection 1903(t) of the Social Security Act (42 U.S.C. 1396b(t)) is amended—
 (1)in paragraph (2)(B)— (A)in clause (i), by striking , or at the end and inserting a semicolon;
 (B)in clause (ii), by striking the period at the end and inserting a semicolon; and (C)by inserting after clause (ii) the following new clauses:
							
 (iii)a public hospital that is principally a psychiatric hospital (as defined in section 1861(f)); (iv)a private hospital that is principally a psychiatric hospital (as defined in section 1861(f)) and that has at least 10 percent of its patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals receiving medical assistance under this title;
 (v)a community mental health center meeting the criteria specified in section 1913(c) of the Public Health Service Act; or
 (vi)a residential or outpatient mental health or substance use treatment facility that— (I)is accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or any other national accrediting agency recognized by the Secretary; and
 (II)has at least 10 percent of its patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals receiving medical assistance under this title.; and
 (2)in paragraph (3)(B)— (A)in clause (iv), by striking ; and at the end and inserting a semicolon;
 (B)in clause (v), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause:
							
 (vi)clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)), if such clinical psychologist is practicing in an outpatient clinic that—
 (I)is led by a clinical psychologist; and (II)is not otherwise receiving payment under paragraph (1) as a Medicaid provider described in paragraph (2)(B)..
 (d)Medicare Advantage organizationsSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended— (1)in subsection (l)—
 (A)in paragraph (1)— (i)by inserting or additional eligible professionals (as described in paragraph (9)) after paragraph (2); and
 (ii)by inserting and additional eligible professionals before under such sections; (B)in paragraph (3)(B)—
 (i)in clause (i) in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and (ii)in clause (ii)—
 (I)in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and (II)in subclause (I), by inserting or an additional eligible professional, respectively, after eligible professional;
 (C)in paragraph (3)(C), by inserting and additional eligible professionals after all eligible professionals; (D)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible professionals of the organization are meaningful EHR users with respect to an applicable year, the Secretary shall apply the payment adjustment under this paragraph based on the proportion of all such additional eligible professionals of the organization that are not meaningful EHR users for such year.;
 (E)in paragraph (6)(A), by inserting and, as applicable, each additional eligible professional described in paragraph (9) after paragraph (2); (F)in paragraph (6)(B), by inserting and, as applicable, each additional eligible hospital described in paragraph (9) after subsection (m)(1);
 (G)in paragraph (7)(A), by inserting and, as applicable, additional eligible professionals after eligible professionals; (H)in paragraph (7)(B), by inserting and, as applicable, additional eligible professionals after eligible professionals;
 (I)in paragraph (8)(B), by inserting and additional eligible professionals described in paragraph (9) after paragraph (2); and (J)by adding at the end the following new paragraph:
							
 (9)Additional eligible professional describedWith respect to a qualifying MA organization, an additional eligible professional described in this paragraph is an additional eligible professional (as defined for purposes of section 1848(o)) who—
									(A)
 (i)is employed by the organization; or (ii) (I)is employed by, or is a partner of, an entity that through contract with the organization furnishes at least 80 percent of the entity’s Medicare patient care services to enrollees of such organization; and
 (II)furnishes at least 80 percent of the professional services of the additional eligible professional covered under this title to enrollees of the organization; and
 (B)furnishes, on average, at least 20 hours per week of patient care services.; and (2)in subsection (m)—
 (A)in paragraph (1)— (i)by inserting or additional eligible hospitals (as described in paragraph (7)) after paragraph (2); and
 (ii)by inserting and additional eligible hospitals before under such sections; (B)in paragraph (3)(A)(i), by inserting or additional eligible hospital after eligible hospital;
 (C)in paragraph (3)(A)(ii), by inserting or an additional eligible hospital after eligible hospital in each place it occurs; (D)in paragraph (3)(B)—
 (i)in clause (i), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and (ii)in clause (ii)—
 (I)in the matter preceding subclause (I), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and (II)in subclause (I), by inserting or an additional eligible hospital, respectively, after eligible hospital;
 (E)in paragraph (4)(A), by inserting or one or more additional eligible hospitals (as defined in section 1886(n)), as appropriate, after section 1886(n)(6)(A)); (F)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible hospitals of the organization are meaningful EHR users with respect to an applicable period, the Secretary shall apply the payment adjustment under this paragraph based on the methodology specified by the Secretary, taking into account the proportion of such additional eligible hospitals, or discharges from such hospitals, that are not meaningful EHR users for such period.;
 (G)in paragraph (5)(A), by inserting and, as applicable, each additional eligible hospital described in paragraph (7) after paragraph (2); (H)in paragraph (5)(B), by inserting and additional eligible hospitals, as applicable, after eligible hospitals;
 (I)in paragraph (6)(B), by inserting and additional eligible hospitals described in paragraph (7) after paragraph (2); and (J)by adding at the end the following new paragraph:
							
 (7)Additional eligible hospital describedWith respect to a qualifying MA organization, an additional eligible hospital described in this paragraph is an additional eligible hospital (as defined in section 1886(n)(6)(C)) that is under common corporate governance with such organization and serves individuals enrolled under an MA plan offered by such organization..
						VIIIMaking Parity Work
			801.Strengthening parity in mental health and substance use disorder benefits
 (a)Public Health Service ActSection 2726(a) of the Public Health Service Act (42 U.S.C. 300gg–26(a)) is amended by adding at the end the following new paragraphs:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan or health insurance issuer offering health insurance coverage in the group or individual market in order for such plan or issuer to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan or health insurance issuer offering health insurance coverage in the group or individual market under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan or coverage with the law and regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan or coverage in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall issue guidance to group health plans and health insurance issuers offering health insurance coverage in the group or individual markets on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan or coverage involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan or coverage, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan or coverage involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph and paragraph (7), the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Labor and the Treasury, as appropriate, shall, with respect to group health plans and health insurance issuers offering health insurance coverage in the group or individual market, issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans and coverage to file formal complaints of such plans or issuers being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under paragraph (7) de-identified information on audits and investigations of group health plans and health insurance issuers conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Labor and the Treasury, is authorized to conduct randomized audits of group health plans and health insurance issuers offering health insurance coverage in the group or individual market to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans and issuers per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under paragraph (7).
 (II)Additional auditsIn the case of a group health plan or health insurance issuer offering health insurance coverage in the group or individual market with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan or issuer to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under paragraph (7).
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans and health insurance issuers offering health insurance coverage in the group or individual market of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under paragraph (7), the information collected under the previous sentence with respect to the previous plan year.
 (7)Consumer Parity Portal websiteThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall establish a one-stop Internet website portal for—
 (A)submitting complaints and violations relating to this section, section 712 of the Employee Retirement Income Security Act of 1974, and section 9812 of the Internal Revenue Code of 1986; and
 (B)for each of such Secretaries to submit information in order to provide such information to health care consumers pursuant to paragraph (6), section 712(a)(6) of the Employee Retirement Income Security Act of 1974, and section 9812(a)(6) of the Internal Revenue Code of 1986.
							Such portal shall have the ability to take basic information related to the complaint, including
			 name, contact information, and brief narrative, and transmit such
			 information in a timely fashion to the appropriate State or Federal
			 enforcement agency. Once the consumer information is submitted, such
			 portal shall provide the consumer with contact information for the
			 appropriate enforcement agency to follow-up on the complaint..
 (b)Employee Retirement Income Security Act of 1974Section 712(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a(a)) is amended by adding at the end the following new paragraph:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan (or health insurance coverage offered in connection with such a plan) in order for such plan or issuer to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan (or health insurance coverage offered in connection with such a plan) under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan or coverage with the law or regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan or coverage in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall issue guidance to group health plans (and health insurance coverage offered in connection with such a plan) on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan or coverage involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan or coverage, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan or coverage involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph, the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Health and Human Services and the Treasury, as appropriate, shall, with respect to group health plans (and health insurance coverage offered in connection with such a plan), issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans (and coverage) to file formal complaints of such plans (or coverage) being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act de-identified information on audits and investigations of group health plans (and health insurance coverage offered in connection with such a plan) conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Health and Human Services and the Treasury, is authorized to conduct randomized audits of group health plans (and health insurance coverage offered in connection with such a plan) to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans and coverage per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (II)Additional auditsIn the case of a group health plan (or health insurance coverage offered in connection with such a plan) with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan (or coverage) to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans (and health insurance coverage offered in connection with such a plan) of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under section 2726(a)(7) of the Public Health Service Act, the information collected under the previous sentence with respect to the previous plan year..
 (c)Internal Revenue Code of 1986Section 9812(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(6)Disclosure and enforcement requirements
							(A)Disclosure requirements
 (i)RegulationsNot later than December 31, 2016, the Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall issue additional regulations for carrying out this section, including an explanation of documents that must be disclosed by plans and issuers, the process governing such disclosures by plans and issuers, and analyses that must be conducted by plans and issuers by a group health plan in order for such plan to demonstrate compliance with the provisions of this section.
 (ii)Disclosure requirementsDocuments required to be disclosed by a group health plan under clause (i) shall include an annual report that details the specific analyses performed to ensure compliance of such plan with the law and regulations. At a minimum, with respect to the application of non-quantitative treatment limitations (in this paragraph referred to as NQTLs) to benefits under the plan or coverage, such report shall—
 (I)identify the specific factors the plan or coverage used in performing its NQTL analysis; (II)identify and define the specific evidentiary standards relied on to evaluate the factors;
 (III)describe how the evidentiary standards are applied to each service category for mental health, substance use disorders, medical benefits, and surgical benefits;
 (IV)disclose the results of the analyses of the specific evidentiary standards in each service category; and
 (V)disclose the specific findings of the plan in each service category and the conclusions reached with respect to whether the processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iii)GuidanceThe Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall issue guidance to group health plans on how to satisfy the requirements of this section with respect to making information available to current and potential participants and beneficiaries. Such information shall include certificate of coverage documents and instruments under which the plan involved is administered and operated that specify, include, or refer to procedures, formulas, and methodologies applied to determine a participant or beneficiary’s benefit under the plan, regardless of whether such information is contained in a document designated as the plan document. Such guidance shall include a disclosure of how the plan involved has provided that processes, strategies, evidentiary standards, and other factors used in applying the NQTL to mental health or substance use disorder benefits are comparable to, and applied no more stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to medical and surgical benefits in the same classification.
 (iv)DefinitionsIn this paragraph, the terms non-quantitative treatment limitations, comparable to, and applied no more stringently than have the meanings given such terms in sections 146 and 147 of title 45, Code of Federal Regulations (or any successor regulation).
								(B)Enforcement
 (i)Process for complaintsThe Secretary, in cooperation with the Secretaries of Health and Human Services and Labor, as appropriate, shall, with respect to group health plans, issue guidance to clarify the process and timeline for current and potential participants and beneficiaries (and authorized representatives and health care providers of such participants and beneficiaries) with respect to such plans (and coverage) to file formal complaints of such plans being in violation of this section, including guidance, by plan type, on the relevant State, regional, and national offices with which such complaints should be filed.
 (ii)Authority for public enforcementThe Secretary, in consultation with the Secretaries of Labor and the Treasury, shall make available to the public on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act de-identified information on audits and investigations of group health plans conducted under this section.
								(iii)Audits
 (I)Randomized auditsThe Secretary in cooperation with the Secretaries of Health and Human Services and Labor, is authorized to conduct randomized audits of group health plans to determine compliance with this section. Such audits shall be conducted on no fewer than twelve plans per plan year. Information from such audits shall be made plainly available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (II)Additional auditsIn the case of a group health plan with respect to which any claim has been filed during a plan year, the Secretary may audit the books and records of such plan to determine compliance with this section. Information detailing the results of the audit shall be made available on the Consumer Parity Portal website established under section 2726(a)(7) of the Public Health Service Act.
 (iv)Denial ratesThe Secretary shall collect information on the rates of and reasons for denial by group health plans of claims for outpatient and inpatient mental health and substance use disorder services compared to the rates of and reasons for denial of claims for medical and surgical services. For the first plan year beginning at least two years after the date of the enactment of this paragraph and each subsequent plan year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make plainly available on the Consumer Parity Portal website under section 2726(a)(7) of the Public Health Service Act, the information collected under the previous sentence with respect to the previous plan year..
 (d)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 for each of fiscal years 2017 through 2021 to carry out this section, including the amendments made by this section.
				802.Report on investigations regarding parity in mental health and substance use disorder benefits
 (a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Administrator of the Centers for Medicare & Medicaid Services, in collaboration with the Assistant Secretary of Labor of the Employee Benefits Security Administration and the Secretary of the Treasury shall submit to the Congress a report—
 (1)identifying Federal investigations conducted or completed during the preceding 12-month period regarding compliance with parity in mental health, substance use disorder benefits, including benefits provided to persons with mental illness, including serious mental illness, and substance use disorders under the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (subtitle B of title V of division C of Public Law 110–343); and
 (2)summarizing the results of such investigations. (b)ContentsSubject to paragraph (3), each report under paragraph (1) shall include the following information:
 (1)The number of investigations opened and closed during the covered reporting period. (2)The benefit classification or classifications examined by each investigation.
 (3)The subject matter or subject matters of each investigation, including quantitative and nonquantitative treatment limitations.
 (4)A summary of the basis of the final decision rendered for each investigation. (c)LimitationIndividually identifiable information shall be excluded from reports under paragraph (1) consistent with Federal privacy protections.
				803.GAO study on preventing discriminatory coverage limitations for individuals with serious mental
 illness and substance use disordersNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the evidence regarding the extent to which private health insurance plans have nonquantitative treatment limits for mental health, substance use disorder, and other health services. The report shall also assess the Departments of Health and Human Services, Labor, and the Treasury’s oversight of private health insurance plans and Medicaid managed care plans under section 1903 of the Social Security Act (42 U.S.C. 1396b), compliance with the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (subtitle B of title V of division C of Public Law 110–343) (as amended by Public Law 111–148) (in this section referred to as the law), including—
 (1)how the responsible Federal departments and agencies ensure that plans comply with the law, including how the plans apply nonquantitative treatment limitations and medical necessity criteria to behavioral health services compared to medical or surgical services; and
 (2)how proper enforcement, education, and coordination activities within responsible Federal departments and agencies can be used to ensure full compliance with the law, including educational activities directed to State insurance commissioners.
				804.Report to Congress on Federal assistance to State insurance regulators regarding mental health
 parity enforcementNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report detailing—
 (1)the ways in which State governments and State insurance regulators are either empowered or required to enforce the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (subtitle B of title V of division C of Public Law 110–343);
 (2)their capability to carry out these enforcement powers or requirements; and (3)any technical assistance to State government and State insurance regulators that has been communicated by the Department of Health and Human Services.
				IXSubstance abuse
			APrevention
				901.Practitioner education
					(a)Education requirements
 (1)Registration considerationSection 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended by inserting after paragraph (5) the following:
							
 (6)The applicant’s compliance with the training requirements described in subsection (g)(3) during any previous period in which the applicant has been subject to such training requirements..
 (2)Training requirementsSection 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) is amended by adding at the end the following:
							
								(3)
 (A)To be registered to prescribe or otherwise dispense opioids for the treatment of pain, or pain management, a practitioner described in paragraph (1) shall comply with the 12-hour training requirement of subparagraph (B) at least once during each 3-year period.
 (B)The training requirement of this subparagraph is that the practitioner has completed not less than 12 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) with respect to—
 (i)the treatment and management of opioid-dependent patients; (ii)pain management treatment guidelines; and
 (iii)early detection of opioid addiction, including through such methods as Screening, Brief Intervention, and Referral to Treatment (SBIRT),
										that is provided by the American Society of Addiction Medicine, the American Academy of Addiction
			 Psychiatry, the American Medical Association, the American Osteopathic
			 Association, the American Psychiatric Association, the American Academy of
			 Pain Management, the American Pain Society, the American Academy of Pain
			 Medicine, the American Board of Pain Medicine, the American Society of
			 Interventional Pain Physicians, or any other organization that the
			 Secretary determines is appropriate for purposes of this subparagraph..
 (b)FundingThe Drug Enforcement Administration shall fund the enforcement of the requirements specified in section 303(g)(3) of the Controlled Substances Act (as added by subsection (a)) through the use of a portion of the licensing fees paid by controlled substance prescribers under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2017 through 2021.
					902.Co-prescribing opioid overdose reversal drugs grant program
					(a)Establishment
 (1)In generalNot later than six months after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish, in accordance with this section, a four-year co-prescribing opioid overdose reversal drugs grant program (in this title referred to as the grant program) under which the Secretary shall provide not more than a total of 12 grants to eligible entities to carry out the activities described in subsection (c).
 (2)Eligible entityFor purposes of this section, the term eligible entity means a federally qualified health center (as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa))), an opioid treatment program under part 8 of title 42, Code of Federal Regulations, or section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)), a program approved by a State substance abuse agency, or any other entity that the Secretary deems appropriate.
 (3)Co-prescribingFor purposes of this title, the term co-prescribing means, with respect to an opioid overdose reversal drug, the practice of prescribing such drug in conjunction with an opioid prescription for patients at an elevated risk of overdose, or in conjunction with an opioid agonist approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) for the treatment of opioid abuse disorders, or in other circumstances in which a provider identifies a patient at an elevated risk for an intentional or unintentional drug overdose from heroin or prescription opioid therapies. For purposes of the previous sentence, a patient may be at an elevated risk of overdose if the patient meets the criteria under the existing co-prescribing guidelines that the Secretary deems appropriate, such as the criteria provided in the Opioid Overdose Toolkit published by the Substance Abuse and Mental Health Services Administration.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary of Health and Human Services, in such form and manner as specified by the Secretary, an application that describes—
 (1)the extent to which the area to which the entity will furnish services through use of the grant is experiencing significant morbidity and mortality caused by opioid abuse;
 (2)the criteria that will be used to identify eligible patients to participate in such program; and (3)how such program will work to try to identify State, local, or private funding to continue the program after expiration of the grant.
 (c)Use of fundsAn eligible entity receiving a grant under this section may use the grant for any of the following activities:
 (1)To establish a program for co-prescribing opioid overdose reversal drugs, such as naloxone. (2)To train and provide resources for health care providers and pharmacists on the co-prescribing of opioid overdose reversal drugs.
 (3)To establish mechanisms and processes, consistent with applicable Federal and State privacy rules, for tracking patients participating in the program described in paragraph (1) and the health outcomes of such patients.
 (4)To purchase opioid overdose reversal drugs for distribution under the program described in paragraph (1).
 (5)To offset the co-pays and other cost sharing associated with opioid overdose reversal drugs to ensure that cost is not a limiting factor for eligible patients.
 (6)To conduct community outreach, in conjunction with community-based organizations, designed to raise awareness of co-prescribing practices, and the availability of opioid overdose reversal drugs.
 (7)To establish protocols to connect patients who have experienced a drug overdose with appropriate treatment, including medication assisted treatment and appropriate counseling and behavioral therapies.
 (d)Evaluations by recipientsAs a condition of receipt of a grant under this section, an eligible entity shall, for each year for which the grant is received, submit to the Secretary of Health and Human Services information on appropriate outcome measures specified by the Secretary to assess the outcomes of the program funded by the grant, including—
 (1)the number of prescribers trained; (2)the number of prescribers who have co-prescribed an opioid overdose reversal drugs to at least one patient;
 (3)the total number of prescriptions written for opioid overdose reversal drugs; (4)the percentage of patients at elevated risk who received a prescription for an opioid overdose reversal drug;
 (5)the number of patients reporting use of an opioid overdose reversal drug; and (6)any other outcome measures that the Secretary deems appropriate.
 (e)Reports by SecretaryFor each year of the grant program under this section, the Secretary of Health and Human Services shall submit to the appropriate committees of the House of Representatives and of the Senate a report aggregating the information received from the grant recipients for such year under subsection (d) and evaluating the outcomes achieved by the programs funded by grants made under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and section 903 $4,000,000 for each of fiscal years 2017 through 2021.
					903.Opioid overdose reversal co-prescribing guidelines
 (a)In generalThe Secretary of Health and Human Services shall establish a grant program under which the Secretary shall award grants to eligible State entities to develop opioid overdose reversal co-prescribing guidelines.
 (b)Eligible State entitiesFor purposes of subsection (a), eligible State entities are State departments of health in conjunction with State medical boards; city, county, and local health departments; and community stakeholder groups involved in reducing opioid overdose deaths.
					(c)Administrative provisions
 (1)Grant amountsA grant made under this section may not be for more than $200,000 per grant. (2)PrioritizationIn awarding grants under this section, the Secretary shall give priority to eligible State entities which propose to base their guidelines on existing guidelines on co-prescribing to speed enactment, including guidelines of—
 (A)the Department of Veterans Affairs; (B)nationwide medical societies, such as the American Society of Addiction Medicine or American Medical Association; and
 (C)the Centers for Disease Control and Prevention. 904.Surveillance capacity building (a)Program authorizedThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall award cooperative agreements or grants to eligible entities to improve fatal and nonfatal drug overdose surveillance and reporting capabilities, including—
 (1)providing training to improve identification of drug overdose as the cause of death by coroners and medical examiners;
 (2)establishing, in cooperation with the National Poison Data System, coroners, and medical examiners, a comprehensive national program for surveillance of, and reporting to an electronic database on, drug overdose deaths in the United States; and
 (3)establishing, in cooperation with the National Poison Data System, a comprehensive national program for surveillance of, and reporting to an electronic database on, fatal and nonfatal drug overdose occurrences, including epidemiological and toxicologic analysis and trends.
 (b)Eligible entityTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be— (1)a State, local, or tribal government; or
 (2)the National Poison Data System working in conjunction with a State, local, or tribal government. (c)Application (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application described in paragraph (1) shall include— (A)a description of the activities to be funded through the grant or cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities. (d)ReportAs a condition of receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the grant or cooperative agreement period, a report to the Secretary describing the results of the activities supported through the grant or cooperative agreement.
 (e)National poison data systemIn this section, the term National Poison Data System means the system operated by the American Association of Poison Control Centers, in partnership with the Centers for Disease Control and Prevention, for real-time local, State, and national electronic reporting, and the corresponding database network.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2017 through 2021.
					BCrisis
				921.Grants to support syringe exchange programs
 (a)In generalThe Secretary of Health and Human Services may award grants to State, local, and tribal governments and community organizations to support syringe exchange programs.
 (b)Use of fundsGrants under subsection (a) may be used to support carrying out syringe exchange programs, including through—
 (1)providing outreach, counseling, health education, case management, syringe disposal, and other services as determined appropriate by the Secretary of Health and Human Services; and
 (2)providing technical assistance, including training and capacity building, to assist the development and implementation of syringe exchange programs.
 (c)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2017 through 2021 to carry out this section, of which—
 (1)at least 15 percent shall be for syringe exchange programs that have been in operation for less than 3 years; and
 (2)5 percent shall be for technical assistance under subsection (b)(2). 922.Grant program to reduce drug overdose deaths (a)Program authorizedThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants or enter into cooperative agreements with eligible entities to enable the eligible entities to reduce deaths occurring from overdoses of drugs.
 (b)Eligible entitiesTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be a partnership between any of the following: a State, local, or tribal government, a correctional institution, a law enforcement agency, a community agency, a professional organization in the field of poison control and surveillance, or a private nonprofit organization.
					(c)Application
 (1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit to the Secretary of Health and Human Services an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application under paragraph (1) shall include— (A)a description of the activities to be funded through the grant or cooperative agreement; and
 (B)evidence that the eligible entity has the capacity to carry out such activities. (d)PriorityIn entering into grants and cooperative agreements under subsection (a), the Secretary of Health and Human Services shall give priority to eligible entities that—
 (1)include a public health agency or community-based organization; and (2)have expertise in preventing deaths occurring from overdoses of drugs in populations at high risk of such deaths.
 (e)Eligible activitiesAs a condition of receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to use the grant or cooperative agreement to do each of the following:
 (1)Purchase and distribute the drug naloxone or a similarly effective medication. (2)Carry out one or more of the following activities:
 (A)Educating prescribers and pharmacists about overdose prevention and naloxone prescription, or prescriptions of a similarly effective medication.
 (B)Training first responders, other individuals in a position to respond to an overdose, and law enforcement and corrections officials on the effective response to individuals who have overdosed on drugs. Training pursuant to this subparagraph may include any activity that is educational, instructional, or consultative in nature, and may include volunteer training, awareness building exercises, outreach to individuals who are at risk of a drug overdose, and distribution of educational materials.
 (C)Implementing and enhancing programs to provide overdose prevention, recognition, treatment, and response to individuals in need of such services.
 (D)Educating the public and providing outreach to the public about overdose prevention and naloxone prescriptions, or prescriptions of other similarly effective medications.
							(f)Coordinating center
 (1)EstablishmentThe Secretary of Health and Human Services shall establish and provide for the operation of a coordinating center responsible for—
 (A)collecting, compiling, and disseminating data on the programs and activities under this section, including tracking and evaluating the distribution and use of naloxone and other similarly effective medication;
 (B)evaluating such data and, based on such evaluation, developing best practices for preventing deaths occurring from drug overdoses;
 (C)making such best practices specific to the type of community involved; (D)coordinating and harmonizing data collection measures;
 (E)evaluating the effects of the program on overdose rates; and (F)education and outreach to the public about overdose prevention and prescription of naloxone and other similarly effective medication.
 (2)Reports to centerAs a condition on receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to prepare and submit, not later than 90 days after the end of the award period, a report to such coordinating center and the Secretary of Health and Human Services describing the results of the activities supported through the grant or cooperative agreement.
 (g)DurationThe period of a grant or cooperative agreement under this section shall be 4 years. (h)DefinitionIn this part, the term drug—
 (1)means a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); and
 (2)includes controlled substances, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (i)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this section for each of the fiscal years 2017 through 2021.
					CTreatment
 931.Expansion of patient limits under waiverSection 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)) is amended— (1)in clause (i), by striking physician and inserting practitioner;
 (2)in clause (iii)— (A)by striking 30 and inserting 100; and
 (B)by striking , unless, not sooner and all that follows through the end and inserting a period; and (3)by inserting at the end the following new clause:
						
 (iv)Not earlier than 1 year after the date on which a qualifying practitioner obtained an initial waiver pursuant to clause (iii), the qualifying practitioner may submit a second notification to the Secretary of the need and intent of the qualifying practitioner to treat an unlimited number of patients, if the qualifying practitioner—
								(I)
 (aa)satisfies the requirements of item (aa), (bb), (cc), or (dd) of subparagraph (G)(ii)(I); and (bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the qualifying practitioner is licensed, pursuant to applicable State guidelines; or
									(II)
 (aa)satisfies the requirements of item (ee), (ff), or (gg) of subparagraph (G)(ii)(I); (bb)agrees to fully participate in the Prescription Drug Monitoring Program of the State in which the qualifying practitioner is licensed, pursuant to applicable State guidelines;
 (cc)practices in a qualified practice setting; and (dd)has completed not less than 24 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause..
 932.DefinitionsSection 303(g)(2)(G) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)) is amended— (1)by striking clause (ii) and inserting the following:
						
 (ii)The term qualifying practitioner means the following: (I)A physician who is licensed under State law and who meets 1 or more of the following conditions:
 (aa)The physician holds a board certification in addiction psychiatry from the American Board of Medical Specialties.
 (bb)The physician holds an addiction certification from the American Society of Addiction Medicine. (cc)The physician holds a board certification in addiction medicine from the American Osteopathic Association.
 (dd)The physician holds a board certification from the American Board of Addiction Medicine. (ee)The physician has completed not less than 8 hours of training (through classroom situations, seminar at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause.
 (ff)The physician has participated as an investigator in 1 or more clinical trials leading to the approval of a narcotic drug in schedule III, IV, or V for maintenance or detoxification treatment, as demonstrated by a statement submitted to the Secretary by this sponsor of such approved drug.
 (gg)The physician has such other training or experience as the Secretary determines will demonstrate the ability of the physician to treat and manage opiate-dependent patients.
 (II)A nurse practitioner or physician assistant who is licensed under State law and meets all of the following conditions:
 (aa)The nurse practitioner or physician assistant is licensed under State law to prescribe schedule III, IV, or V medications for pain.
 (bb)The nurse practitioner or physician assistant satisfies 1 or more of the following: (AA)Has completed not fewer than 24 hours of training (through classroom situations, seminar at professional society meetings, electronic communications, or otherwise) with respect to the treatment and management of opiate-dependent patients for substance use disorders provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, or any other organization that the Secretary determines is appropriate for purposes of this subclause.
 (BB)Has such other training or experience as the Secretary determines will demonstrate the ability of the nurse practitioner or physician assistant to treat and manage opiate-dependent patients.
 (cc)The nurse practitioner or physician assistant practices within the scope of their State license, including compliance with any supervision or collaboration requirements under State law.
 (dd)The nurse practitioner or physician assistant practice in a qualified practice setting.; and (2)by adding at the end the following:
						
 (iii)The term qualified practice setting means 1 or more of the following treatment settings: (I)A National Committee for Quality Assurance-recognized Patient-Centered Medical Home or Patient-Centered Specialty Practice.
 (II)A Centers for Medicaid & Medicare Services-recognized Accountable Care Organization. (III)A clinical facility administered by the Department of Veterans Affairs, Department of Defense, or Indian Health Service.
 (IV)A Behavioral Health Home accredited by the Joint Commission. (V)A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) or a Federally-qualified health center look-alike.
 (VI)A Substance Abuse and Mental Health Services-certified Opioid Treatment Program. (VII)A clinical program of a State or Federal jail, prison, or other facility where individuals are incarcerated.
 (VIII)A clinic that demonstrates compliance with the Model Policy on DATA 2000 and Treatment of Opioid Addiction in the Medical Office issued by the Federation of State Medical Boards.
 (IX)A treatment setting that is part of an Accreditation Council for Graduate Medical Education, American Association of Colleges of Osteopathic Medicine, or American Osteopathic Association-accredited residency or fellowship training program.
 (X)Any other practice setting approved by a State regulatory board, State substance abuse agency, or State Medicaid Plan to provide addiction treatment services.
 (XI)Any other practice setting approved by the Secretary.. 933.Evaluation by assistant Secretary for planning and evaluationTwo years after the date on which the first notification under clause (iv) of section 303(g)(2)(B) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)), as added by section 931, is received by the Secretary of Health and Human Services, the Assistant Secretary for Planning and Evaluation shall initiate an evaluation of the effectiveness of the amendments made by sections 301 and 302, which shall include an evaluation of—
 (1)any changes in the availability and use of medication-assisted treatment for opioid addiction; (2)the quality of medication-assisted treatment programs;
 (3)the integration of medication-assisted treatment with routine healthcare services; (4)diversion of opioid addiction treatment medication;
 (5)changes in State or local policies and legislation relating to opioid addiction treatment; (6)the use of nurse practitioners and physician assistants who prescribe opioid addiction medication;
 (7)the use of Prescription Drug Monitoring Programs by waived practitioners to maximize safety of patient care and prevent diversion of opioid addiction medication;
 (8)the findings of the Drug Enforcement Administration inspections of waived practitioners, including the frequency with which the Drug Enforcement Administration finds no documentation of access to behavioral health services; and
 (9)the effectiveness of cross-agency collaboration between the Department of Health and Human Services and the Drug Enforcement Administration for expanding effective opioid addiction treatment.
 934.Reauthorization of residential treatment programs for pregnant and postpartum womenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in subsection (p), by inserting (other than subsection (r)) after section; and
 (2)in subsection (r), by striking such sums and all that follows through 2003 and inserting $40,000,000 for each of fiscal years 2017 through 2021. 935.Pilot program grants for State substance abuse agencies (a)In generalSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended—
 (1)by redesignating subsection (r), as amended by section 934, as subsection (s); and (2)by inserting after subsection (q) the following new subsection:
							
								(r)Pilot program for State substance abuse agencies
 (1)In generalFrom amounts made available under subsection (s), the Director of the Center for Substance Abuse Treatment shall carry out a pilot program under which competitive grants are made by the Director to State substance abuse agencies to—
 (A)enhance flexibility in the use of funds designed to support family-based services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (B)help State substance abuse agencies address identified gaps in services furnished to such women along the continuum of care, including services provided to women in non-residential based settings; and
 (C)promote a coordinated, effective, and efficient State system managed by State substance abuse agencies by encouraging new approaches and models of service delivery.
 (2)RequirementsIn carrying out the pilot program under this subsection, the Director shall— (A)require State substance abuse agencies to submit to the Director applications, in such form and manner and containing such information as specified by the Director, to be eligible to receive a grant under the program;
 (B)identify, based on such submitted applications, State substance abuse agencies that are eligible for such grants;
 (C)require services proposed to be furnished through such a grant to support family based treatment and other services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (D)not require that services furnished through such a grant be provided solely to women that reside in facilities;
 (E)not require that grant recipients under the program make available through use of the grant all services described in subsection (d); and
 (F)consider not applying requirements described in paragraphs (1) and (2) of subsection (f) to applicants, depending on the circumstances of the applicant.
										(3)Required services
 (A)In generalThe Director shall specify a minimum set of services required to be made available to eligible women through a grant awarded under the pilot program under this subsection. Such minimum set—
 (i)shall include requirements described in subsection (c) and be based on the recommendations submitted under subparagraph (B); and
 (ii)may be selected from among the services described in subsection (d) and include other services as appropriate.
 (B)Stakeholder inputThe Director shall convene and solicit recommendations from stakeholders, including State substance abuse agencies, health care providers, persons in recovery from substance abuse, and other appropriate individuals, for the minimum set of services described in subparagraph (A).
 (4)DurationThe pilot program under this subsection shall not exceed 5 years. (5)Evaluation and Report to CongressThe Director of the Center for Behavioral Health Statistics and Quality shall fund an evaluation of the pilot program at the conclusion of the first grant cycle funded by the pilot program. The Director of the Center for Behavioral Health Statistics and Quality, in coordination with the Director of the Center for Substance Abuse Treatment shall submit to the relevant Committees of jurisdiction of the House of Representatives and the Senate a report on such evaluation. The report shall include at a minimum outcomes information from the pilot program, including any resulting reductions in the use of alcohol and other drugs; engagement in treatment services; retention in the appropriate level and duration of services; increased access to the use of medications approved by the Food and Drug Administration for the treatment of substance use disorders in combination with counseling; and other appropriate measures.
 (6)State substance abuse agencies definedFor purposes of this subsection, the term State substance abuse agency means, with respect to a State, the agency in such State that manages the Substance Abuse Prevention and Treatment Block Grant under part B of title XIX..
 (b)FundingSubsection (s) of section 508 of the Public Health Service Act (42 U.S.C. 290bb–1), as amended by section 934 and redesignated by subsection (a), is further amended by adding at the end the following new sentence: Of the amounts made available for a year pursuant to the previous sentence to carry out this section, not more than 25 percent of such amounts shall be made available for such year to carry out subsection (r), other than paragraph (5) of such subsection..
 936.Evidence-based opioid and heroin treatment and interventions demonstrationSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended—
 (1)by redesignating section 514 (42 U.S.C. 290bb–9), as added by section 3632 of the Methamphetamine Anti-Proliferation Act of 2000 (Public Law 106–310; 114 Stat. 1236), as section 514B; and
 (2)by adding at the end the following:  514C.Evidence-based opioid and heroin treatment and interventions demonstration (a)Grants (1)Authority to make grantsThe Director of the Center for Substance Abuse Treatment (referred to in this section as the Director) shall award grants to State substance abuse agencies, units of local government, nonprofit organizations, and Indian tribes or tribal organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) that have a high rate, or have had a rapid increase, in the use of heroin or other opioids, in order to permit such entities to expand activities, including an expansion in the availability of medication assisted treatment, evidence-based counseling, or behavioral therapies with respect to the treatment of addiction in the specific geographical areas of such entities where there is a rate or rapid increase in the use of heroin or other opioids.
 (2)RecipientsThe entities receiving grants under paragraph (1) shall be selected by the Director. (3)Nature of activitiesThe grant funds awarded under paragraph (1) shall be used for activities that are based on reliable scientific evidence of efficacy in the treatment of problems related to heroin or other opioids.
 (b)Geographic distributionThe Director shall ensure that grants awarded under subsection (a) are distributed equitably among the various regions of the Nation and among rural, urban, and suburban areas that are affected by the use of heroin or other opioids.
 (c)Additional activitiesThe Director shall— (1)evaluate the activities supported by grants awarded under subsection (a);
 (2)disseminate widely such significant information derived from the evaluation as the Director considers appropriate;
 (3)provide States, Indian tribes and tribal organizations, and providers with technical assistance in connection with the provision of treatment of problems related to heroin and other opioids; and
 (4)fund only those applications that specifically support recovery services as a critical component of the grant program.
 (d)DefinitionThe term medication assisted treatment means the use, for problems relating to heroin and other opioids, of medications approved by the Food and Drug Administration in combination with counseling and behavioral therapies.
								(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $300,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, not more than 5 percent of such funds shall be available to the Director for purposes of carrying out subsection (c)..
 937.Adolescent treatment and recovery services demonstration grant programSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by section 936, is further amended by adding at the end the following:
					
						514D.Grants to improve access to treatment and recovery for adolescents
 (a)In generalThe Secretary, acting through the Director of the Center for Substance Abuse Treatment, shall award grants, contracts, or cooperative agreements to eligible State substance abuse agencies and other entities determined appropriate by the Director for the purpose of increasing the capacity of substance use disorder treatment and recovery services for adolescents.
 (b)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (a) an entity shall—
 (1)prepare and submit to the Director an application at such time, in such manner, and contain such information as the Director may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)ensure that all entities receiving support under the grant, contract, or cooperative agreement comply with all applicable State licensure or certification requirements regarding the provision of the services involved; and
 (3)provide the Director with periodic evaluations of the progress of the activities funded under this section and an evaluation at the completion of such activities, as the Director determines to be appropriate.
 (c)PriorityIn awarding grants, contracts, and cooperative agreements under subsection (a), the Director shall give priority to applicants who propose to fill a demonstrated geographic need for adolescent specific residential treatment services.
 (d)Use of fundsAmounts awarded under grants, contracts, or cooperative agreements under this section may be used to enable health care providers or facilities that provide treatment and recovery assistance for adolescents with a substance use disorder to provide the following services:
 (1)Individualized patient centered care that is specific to circumstances of the individual patient. (2)Clinically appropriate, trauma-informed, gender-specific and age appropriate treatment services that are based on reliable scientific evidence of efficacy in the treatment of problems related to substance use disorders.
 (3)Clinically appropriate care to address treatment for substance use and any co-occurring physical and mental health disorders at the same location, and through access to primary care services.
 (4)Coordination of treatment services with recovery and other social support, including educational, vocational training, assistance with the juvenile justice system, child welfare, and mental health agencies.
 (5)Aftercare and long-term recovery support, including peer support services. (e)Duration of assistanceGrants, contracts, and cooperative agreements awarded under subsection (a) shall be for a period not to exceed 5 years.
 (f)Additional activitiesThe Director shall— (1)collect and evaluate the activities carried out with amount received under subsection (a);
 (2)disseminate widely such significant information derived from the evaluation as the Secretary considers appropriate; and
 (3)provide States, Indian tribes and tribal organizations, and providers with technical assistance in connection with the provision of treatment and recovery services funded through this section to adolescents related to the abuse of heroin and other opioids.
								(g)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2017 through 2021.
 (2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, not more than 5 percent of such funds shall be available to the Director for purposes of carrying out subsection (f)..
 938.Study on treatment infrastructureNot later than 24 months after the date of enactment of this Act, the Comptroller General of the United States shall initiate an evaluation, and submit to Congress a report, of the inpatient and outpatient treatment capacity, availability, and needs of the United States, which shall include, to the extent data is available—
 (1)the capacity of acute residential or inpatient detoxification programs; (2)the capacity of inpatient clinical stabilization programs, transitional residential support services, and residential rehabilitation programs;
 (3)the capacity of demographic specific residential or inpatient treatment programs, such as those designed for pregnant women or adolescents;
 (4)geographical differences of the availability of residential and outpatient treatment and recovery options for substance use disorders across the continuum of care;
 (5)the availability of residential and outpatient treatment programs that offer treatment options based on reliable scientific evidence of efficacy for the treatment of substance use disorders, including the use of Food and Drug Administration-approved medicines and evidence-based nonpharmacological therapies;
 (6)the number of patients in residential and specialty outpatient treatment services for substance use disorders; and
 (7)an assessment of the need for residential and outpatient treatment for substance use disorders across the continuum of care.
 939.Substance use disorder professional loan repayment programSubpart 3 of part E of title VII of the Public Health Service Act (42 U.S.C. 295f et seq.) is amended by adding at the end the following:
					
						779.Substance use disorder professional loan repayment program
 (a)EstablishmentThe Secretary shall establish and carry out a substance use disorder health professional loan repayment program under which qualified health professionals agree to be employed full time for a specified period (which shall be not less than 2 years) in providing substance use disorder prevention and treatment services.
 (b)Program administrationThrough the program established under this section, the Secretary shall enter into contracts with qualified health professionals under which—
 (1)a qualified health professional agrees to provide substance use disorder prevention and treatment services with respect to an area or population that (as determined by the Secretary)—
 (A)has a shortage of such services (as defined by the Secretary); and (B)has a sufficient population of individuals with a substance use disorder to support the provision of such services; and
 (2)the Secretary agrees to make payments on the principal and interest of undergraduate, or graduate education loans of the qualified health professional—
 (A)of not more than $35,000 for each year of service described in paragraph (1); and (B)for not more than 3 years.
 (c)Qualified health professional definedIn this section, the term qualified health professional means an individual who is (or will be upon the completion of the individual’s graduate education) a psychiatrist, psychologist, nurse practitioner, physician assistant, clinical social worker, substance abuse counselor, or other substance use disorder health professional.
 (d)PriorityIn entering into agreements under this section, the Secretary shall give priority to applicants who—
 (1)have familiarity with evidence-based methods and culturally and linguistically competent health care services; and
 (2)demonstrate financial need. (e)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2017 through 2021 to carry out this section..
				DRecovery
				951.National youth recovery initiative
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a high school that has been accredited as a recovery high school by the Association of Recovery Schools;
 (B)an accredited high school that is seeking to establish or expand recovery support services; (C)an institution of higher education;
 (D)a recovery program at a nonprofit collegiate institution; or (E)a nonprofit organization.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Recovery programThe term recovery program— (A)means a program to help individuals who are recovering from substance use disorders to initiate, stabilize, and maintain healthy and productive lives in the community; and
 (B)includes peer-to-peer support and communal activities to build recovery skills and supportive social networks.
 (b)Grants authorizedThe Secretary of Health and Human Services, acting through the Substance Abuse and Mental Health Services Administration, in consultation with the Secretary of Education, may award grants to eligible entities to enable the entities to—
 (1)provide substance use recovery support services to young people in high school and enrolled in institutions of higher education;
 (2)help build communities of support for young people in recovery through a spectrum of activities such as counseling and healthy and wellness-oriented social activities; and
 (3)encourage initiatives designed to help young people achieve and sustain recovery from substance use disorders.
 (c)Use of fundsGrants awarded under subsection (b) may be used for activities to develop, support, and maintain youth recovery support services, including—
 (1)the development and maintenance of a dedicated physical space for recovery programs; (2)dedicated staff for the provision of recovery programs;
 (3)healthy and wellness-oriented social activities and community engagement; (4)establishment of recovery high schools;
 (5)coordination of recovery programs with— (A)substance use disorder treatment programs and systems;
 (B)providers of mental health services; (C)primary care providers;
 (D)the criminal justice system, including the juvenile justice system; (E)employers;
 (F)housing services; (G)child welfare services;
 (H)institutions of secondary higher education and institutions of higher education; and (I)other programs or services related to the welfare of an individual in recovery from a substance use disorder;
 (6)the development of peer-to-peer support programs or services; and (7)additional activities that help youths and young adults to achieve recovery from substance use disorders.
 (d)Technical supportThe Secretary of Health and Human Services shall provide technical support to recipients of grants under this section.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2017 through 2021.
 952.Grants to enhance and expand recovery support servicesSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.), as amended by sections 306 and 307, is further amended by adding at the end the following:
					
						514E.Grants to enhance and expand recovery support services
 (a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to State substance abuse agencies and nonprofit organizations to develop, expand, and enhance recovery support services for individuals with substance use disorders.
 (b)Eligible entitiesIn the case of an applicant that is not a State substance abuse agency, to be eligible to receive a grant under this section, the entity shall—
 (1)prepare and submit to the Secretary an application at such time, in such manner, and contain such information as the Secretary may require, including a plan for the evaluation of any activities carried out with the funds provided under this section;
 (2)demonstrate the inclusion of individuals in recovery from a substance use disorder in leadership levels or governing bodies of the entity;
 (3)have as a primary mission the provision of long-term recovery support for substance use disorders; and
 (4)be accredited by the Council on the Accreditation of Peer Recovery Support Services or meet any applicable State certification requirements regarding the provision of the recovery services involved.
 (c)Use of fundsAmounts awarded under a grant under this section shall be used to provide for the following activities:
 (1)Educating and mentoring that assists individuals and families with substance use disorders in navigating systems of care.
 (2)Peer recovery support services which include peer coaching and mentoring. (3)Recovery-focused community education and outreach programs, including training on the use of all forms of opioid overdose antagonists used to counter the effects of an overdose.
 (4)Training, mentoring, and education to develop and enhance peer mentoring and coaching. (5)Programs aimed at identifying and reducing stigma and discriminatory practices that serve as barriers to substance use disorder recovery and treatment of these disorders.
 (6)Developing partnerships between networks that support recovery and other community organizations and services, including—
 (A)public and private substance use disorder treatment programs and systems; (B)health care providers;
 (C)recovery-focused addiction and recovery professionals; (D)faith-based organizations;
 (E)organizations focused on criminal justice reform; (F)schools; and
 (G)social service agencies in the community, including educational, juvenile justice, child welfare, housing, and mental health agencies.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $100,000,000 for each of fiscal years 2017 through 2021..
				
